UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF IOWA
WESTERN DIVISION
------------------------------------------------------------------------X
JOHN DOE,                                                               :
                                                                        : Civil Action No: 19-cv-4082
                           Plaintiff,                                   :
                                                                        :
                                                                        :
                  -against-                                             :
                                                                        :
                                                                        : JURY TRIAL DEMANDED
DORDT UNIVERSITY f/k/a/ DORDT COLLEGE;                                  :
DORDT UNIVERSITY BOARD OF TRUSTEES;                                     :
HOWARD WILSON, individually and as agent for                            :
Dordt University; ROBERT TAYLOR, individually                           :
and as agent for Dordt University; DEREK BUTEYN,                        :
individually and as agent for Dordt University;                         :
and ERIN OLSON, individually and as agent for                           :
Dordt University;                                                       :
                                                                        :
                           Defendants.                                  :
------------------------------------------------------------------------X

                                           COMPLAINT

         Plaintiff John Doe1 (“Plaintiff” or “Doe”), by and through his attorneys, Nesenoff &

Miltenberg, LLP, and Babich Goldman, P.C., as and for his Complaint against Defendants Dordt

University (“Dordt” or “the University”)2, Dordt University Board of Trustees of (“Board”),

Howard Wilson (“Wilson”), Robert Taylor (“Taylor”), Derek Buteyn (“Buteyn”), and Erin Olson

(“Olson”) (collectively, “Defendants”), respectfully alleges as follows:




1
    Plaintiff has filed herewith a motion to proceed by pseudonym.
2
 As of May 13, 2019, Dordt College became officially known as Dordt University. The events
underlying this Complaint took place both before and after this change. Any references to Dordt
College or Dordt University herein refer to one and the same entity.


                                                   1

        Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 1 of 94
                               THE NATURE OF THIS ACTION

         1.     This case arises out of the outrageous, gender-biased, and unlawful actions and

inactions taken by Defendants in adjudicating a complaint of sexual misconduct filed on behalf of

Jane Roe,3 a female undergraduate student at Dordt, against Plaintiff John Doe, a male

undergraduate student at Dordt, resulting in Plaintiff’s dismissal just weeks before he was set to

graduate, as well as Defendants’ deliberate, bad-faith retaliation against Plaintiff for seeking to

enforce his rights under the law.

         2.     Dordt University, a reformed Christian school that provides “a biblical, Christ-

centered education,” has a particularly strict behavioral code of conduct, in accordance with the

University’s religious philosophy. According to the Dordt Student Handbook, all sexual relations

outside of the marital bond between a man and a woman are considered impermissible and grounds

for potential disciplinary action. In addition, Dordt prohibits the consumption of alcohol on

campus. However, the Dordt Student Handbook provides amnesty for policy violations to those

who report an alleged sexual assault. In other words, an underage student who consumes alcohol

on campus and has extra-marital sex in violation of the conduct code may avoid disciplinary action

by later claiming that the intercourse was non-consensual.

         3.     Making matters worse, the Dordt Student Handbook contains no policies or

procedures for addressing or adjudicating complaints of sexual assault or harassment, and provides

no substantive information on Dordt’s processes for investigation, findings, standard of proof,

rights of the accused, or who makes what decision at any given point in the process. Nor are any

such policies available on the Dordt University Title IX website.




3
    Jane Roe is a pseudonym.
                                                2

        Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 2 of 94
        4.      Hidden obscurely on the Dordt University webpage for “Publications,” under the

subheading, “Annual Security Report”, there is a brief, vague statement of Dordt’s obligations to

complainants and respondents in a Title IX proceeding—but even here, there are virtually no

specific procedures, and the policy consistently refers to victims of sexual assault or dating

violence as female, while consistently referring to perpetrators and assailants as male.

        5.      The combination of a blanket ban on nearly all sexual activity, plus the absence of

any clearly communicated or established policies, procedures, or rules with respect to Title IX

complaints, and Dordt’s unequivocal embrace of gender stereotypes, creates a situation ripe for

abuse, bias, and selective enforcement, as was evident throughout Dordt’s adjudication of the

allegations against Plaintiff.

        6.      Plaintiff and Roe met, consumed alcohol, and had sexual intercourse one evening

in early February 2018. They each poured their own drinks, and Plaintiff consumed more alcohol

than Roe. On information and belief, while Roe initially reported the encounter to be consensual,

Roe was subsequently convinced by other Dordt students that she could not have consented if she

had been drinking, and, on information and belief, other students and/or Dordt staff then filed a

Title IX complaint against Plaintiff on Roe’s behalf.

        7.      What followed was a preposterous, haphazard, Kafkaesque series of events

whereby Plaintiff was presumed guilty from the start, deliberately kept in the dark at every stage

in the disciplinary process, forced to appear for a sham “hearing” that took place after a decision

had already been made, and precluded from completing his final semester coursework before the

sanction was even finalized. Dordt’s disciplinary “process” in this case was a straight line from

accusation to guilt, based primarily on gender stereotypes and Plaintiff’s status as a male accused,




                                                 3

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 3 of 94
and did not even come close to the thorough, fair, and equitable process promised by Dordt to its

students.

       8.      By way of example and not limitation, in April 2018, Plaintiff was given twenty–

four hours’ notice to attend a “hearing” before Dordt’s Student Life Committee on multiple

disciplinary charges, with no clear statement of the allegations against him, no access to any

investigatory materials relied upon by Dordt, no information on the Committee members or

procedure, no opportunity to present witnesses or evidence on his own behalf, and no opportunity

to question his accuser.

       9.      Within minutes of being dismissed from the “hearing,” Plaintiff was handed a four-

page, typed-up finding of responsibility that was clearly drafted prior to the hearing and made no

reference whatsoever to the hearing process or the Student Life Committee, instead indicating that

Defendant Howard Wilson, Dordt’s Title IX coordinator, had alone determined Plaintiff’s

responsibility (as well as his sanction), based upon Wilson’s personal judgment.

       10.     By applying blatantly gender-normative and gender-based stereotypes, Wilson

paternalistically concluded that Roe could not consent by virtue of her alcohol consumption, yet

Plaintiff, who had consumed more alcohol than Roe, could consent and was responsible for gaining

Roe’s consent. Wilson’s decision was based on the biased and inappropriate assumption that sex

is always initiated by the male, that a drunk male is presumed to consent to sex, while a drunk

female is presumed to be incapacitated and therefore non-consenting, and that the male is always

responsible for gaining consent of the female, but not vice-versa. These biased presumptions are

evidenced by, among other things, Wilson’s conclusion that Plaintiff “was aware of the female’s

condition,” (emphasis added) and Wilson’s absolute refusal to acknowledge or consider that




                                                4

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 4 of 94
Plaintiff was intoxicated at the time of the encounter and that Roe unequivocally initiated the

sexual activity.

       11.      Plaintiff was dismissed from Dordt effective immediately, even though Plaintiff

was still entitled to an appeal, which he did submit. Dordt then dragged out the appeal process for

over a month, through the end of the semester, guaranteeing that Plaintiff could not complete his

last few weeks of coursework and timely earn his diploma. After ensuring that Plaintiff would not

graduate on time, Dordt then summarily denied Plaintiff’s Appeal without explanation.

       12.      The improper finding and wildly disproportionate sanction issued against Plaintiff

were the result of Dordt’s patent embrace of gender stereotypes and its complete lack of established

policies and procedures for adjudicating complaints of sexual assault, leading Dordt to act

arbitrarily, capriciously, and inequitably.

       13.      Making matters worse, any time that Plaintiff dared to question or correct Dordt’s

improper actions, he was met with hostility and retaliation.

       14.      In fact, when Plaintiff eventually applied for readmission at the close of his

dismissal period, Dordt expressly and directly tied his eligibility for readmission to his previously

expressed intent to sue Dordt over their unfair and biased treatment. After asking Plaintiff

numerous times during the readmission process whether he was moving forward with legal action,

Dordt then attempted to extort Plaintiff into signing a document accepting Dordt’s previous actions

and admitting guilt. When he refused, Dordt retaliated by refusing to extend a full readmission,

forcing Plaintiff to take transfer courses and forfeit a multi-thousand dollar tuition credit.

       15.      Dordt’s disciplinary process in the instant case was replete with errors, including

but not limited to Defendants’:

             a. refusal to provide Plaintiff with notice of the allegations against him;



                                                   5

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 5 of 94
             b. failure to advise Plaintiff of his rights under the relevant policies;

             c. refusal to permit Plaintiff an advisor of his choosing, including his attorney;

             d. failure to conduct a thorough, impartial investigation;

             e. failure to provide Plaintiff access to the investigative report, witness identities, or

                any evidence used against him in reaching a finding;

             f. failure to provide Plaintiff sufficient notice prior to his disciplinary hearing;

             g. failure to provide Plaintiff a meaningful opportunity to be heard before a neutral

                arbiter;

             h. failure to provide Plaintiff an opportunity to question (or submit questions for) his

                accuser or any other witness;

             i. failure to apply the appropriate burden of proof;

             j. failure to submit the issue to the appropriate hearing body, instead having Dordt’s

                Title IX coordinator determine the finding and sanction;

             k. abuse of discretion in the issuance of an unduly harsh and unwarranted sanction;

             l. abuse of discretion in the immediate implementation of the sanction while

                Plaintiff’s appeal was still pending, where such implementation precluded Plaintiff

                from completing his final courses and graduating on time, causing irreparable harm;

             m. abuse of discretion in delaying Plaintiff’s appeal for a month and repeatedly trying

                to prevent Plaintiff’s appeal from being heard; and

             n. retaliation against Plaintiff for hiring an attorney and pursuing legal action.

       16.      From the start, and throughout the disciplinary process, Plaintiff was presumed

guilty as the male accused and subjected to gender-biased, unfair treatment leading to an erroneous

outcome. By way of example, and not limitation:



                                                    6

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 6 of 94
   a. Plaintiff and Roe were both intoxicated when they had sex, and it was Roe who

      initiated the activity, yet Plaintiff was investigated and treated as a rapist, while Roe

      was presumed innocent and treated as a victim;

   b. Dordt’s investigators essentially told Plaintiff that the mere consumption of alcohol

      by Roe invalidated her verbal consent (yet the same principle did not apply to him);

   c. Plaintiff was presumed guilty from the start, with Dordt’s investigators ambushing

      Plaintiff while he was working, demanding he submit to an immediate interview

      without stating what the interview was for, and asking Plaintiff whether he had ever

      “tried this before”;

   d. Plaintiff was summoned to the “hearing” on one day’s notice, whereas Roe, on

      information and belief, did not even attend the hearing;

   e. Roe was purportedly found to be more credible than Plaintiff, even though the

      Student Life Committee never met with Roe and thus had no opportunity to

      evaluate her credibility;

   f. Plaintiff was never provided access to Roe’s statement, if any, and was not provided

      any opportunity to submit questions for Roe, cross-examine her, or challenge her

      credibility in any way;

   g. Defendant Wilson’s factual findings were based on the presupposition that a drunk

      female is incapable of consenting to sex, and that it is the male’s obligation to gain

      the consent of the female; and

   h. Nearly all relevant decisions throughout the Title IX process were made by the Title

      IX coordinator, who had a blatant conflict of interest by virtue of his position and




                                         7

Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 7 of 94
               who was openly hostile to Plaintiff, routinely denying and/or misinforming Plaintiff

               of his rights.

       17.     As detailed further below, Defendants engaged in a flawed process causing an

erroneous outcome motivated by Plaintiff’s gender, in violation of Title IX of the Education

Amendments of 1972.

       18.     As detailed further below, Defendants selectively enforced Title IX against

Plaintiff, charging Plaintiff with Sexual Misconduct and Sexual Assault for engaging in behavior

identical to that of Roe, whereas Roe was not investigated or disciplined in any way, in violation

of Title IX of the Education Amendments of 1972.

       19.     Accordingly, Plaintiff brings this action to obtain monetary and injunctive relief for

violation of Title IX of the Education Amendments of 1972, due process under the common law

of Iowa, breach of contract, and negligence.

                                         THE PARTIES

       20.     Plaintiff John Doe is a natural person and a resident of Washington state. At all

relevant times herein, Plaintiff was an undergraduate student at Dordt University.

       21.     Dordt University is a partially federally funded, private liberal arts university in

Sioux Center, Iowa, with an undergraduate enrollment of approximately 1500 students. Dordt is

affiliated with the Christian Reformed Church in North America.

       22.     The Dordt University Board of Trustees oversees the organization and governance

of the University and is responsible for the overall operation of the University, including final

control over the policies of the University. The Board is comprised of no fewer than eighteen and

no more than thirty persons. The Board of Trustees operates in accordance with the Dordt

University corporate bylaws, which are governed by the laws of the state of Iowa.



                                                 8

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 8 of 94
       23.     Howard Wilson is a natural person and, at all relevant times herein, was the Vice

President, Chief Administrative Officer, and Title IX Coordinator at Dordt University. On

information and belief, Wilson is a resident of Iowa.

       24.     Robert Taylor is a natural person and, at all relevant times herein, was the Dean of

Students at Dordt University. On information and belief, Taylor is a resident of Iowa.

       25.     Erin Olson is a natural person and, at all relevant times herein, was a Professor of

Social Work at Dordt University. On information and belief, Olson is a resident of Iowa.

       26.     Derek Buteyn is a natural person and, at all relevant times herein, was the Director

of Residence Life at Dordt University. On information and belief, Buteyn is a resident of Iowa.

                                 JURISDICTION AND VENUE

       27.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because the

case arises under the laws of the United States, specifically, under Title IX of the Education

Amendments of 1972, as well as diversity jurisdiction pursuant to 28 U.S.C. § 1332, as the parties

are citizens of different states and the amount in controversy exceeds $75,000. This Court has

supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367, as the state law

claims are so closely related to the federal law claims as to form the same case or controversy

under Article III of the U.S. Constitution.

       28.     This Court has personal jurisdiction over Defendants Dordt, Wilson, Taylor,

Buteyn, and Olson on the grounds that these Defendants resided and/or conducted business within

the state of Iowa during the relevant time period.

       29.     This Court has personal jurisdiction over the Board of Trustees on the grounds that

the Board is organized under the laws of the state of Iowa.




                                                 9

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 9 of 94
       30.     Venue for this action properly lies in this district pursuant to 28 U.S.C. § 1391

because the acts or omissions giving rise to this action occurred in this judicial district.

                 FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

   I. BACKGROUND.

               A. The April 2011 “Dear Colleague Letter”: The Office for
                  Civil Rights Places Pressure on Universities by Threatening
                  to Withhold Federal Funding.

       31.     On April 4, 2011, the Department of Education’s Office for Civil Rights (“OCR”)

issued a guidance letter to colleges and universities in receipt of federal funding, which became

widely known as the “April 2011 Dear Colleague Letter” (the “DCL”).

       32.     The DCL advised recipients that sexual violence constitutes sexual harassment

within the meaning of Title IX of the Education Amendments of 1972 and its regulations, and

directed schools to “take immediate action to eliminate the harassment, prevent its recurrence and

address its effects.” DCL at 4.

       33.     The DCL responded, in part, to a special investigative report published by National

Public Radio and the Center for Public Integrity, which proclaimed a campus rape epidemic and

criticized the OCR for its lax response to what the report characterized as a social problem of

critical importance. See Joseph Shapiro, Campus Rape Victims: A Struggle for Justice, National

Public Radio (Feb. 24, 2010), http://www.npr.org/templates/story/story.php?storyId=124001493.

The report described in detail the obstacles faced by sexual assault victims in obtaining redress

though college disciplinary proceedings, and how victims who did engage in the college

disciplinary process suffered additional trauma as a result. Much of the report focused on

underreporting, re-traumatization of victims, rape myth adherence on college campuses (e.g., that




                                                  10

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 10 of 94
women invite rape, that rapes are just drunk hook-ups, and that women routinely lie), and young

men’s cultural adherence to the sexual aggressor role.

       34.     The OCR further relied on faulty statistics in sounding its “call to action” for

campuses nationwide—that “about 1 in 5 women are victims of completed or attempted sexual

assault while in college.” DCL at 2. The researchers behind this study subsequently invalidated

that statistic as a misrepresentation of the conclusions of the study, and warned that it was

“inappropriate to use the 1-in-5 number as a baseline . . . when discussing our country’s problem

with rape and sexual assault on campus.” See Christopher Krebs and Christine Lindquist, Setting

the   Record     Straight    on    “1    in    5”,    Time    Magazine      (Dec.    14,    2015),

http://time.com/3633903/campus-rape-1-in-5-sexual-assault-setting-record-straight/.

       35.     Relying on the faulty one-in-five statistic, the OCR, through the DCL, minimized

due process protections for the accused by, among other things, mandating the adoption of a

relatively low burden of proof—“more likely than not”— in cases involving sexual misconduct,

expressly prohibiting colleges from applying a higher standard of proof.

       36.     The DCL advised that schools responding to Title IX complaints should “minimize

the burden on the complainant” and focus on victim advocacy. For example, it stated that schools

should give both parties the right to appeal a decision – in other words, if an accused student was

found not responsible, the complainant could then appeal and force the respondent to defend the

charges all over again, functionally constituting double-jeopardy.

       37.     Despite its purported purpose as a mere guidance letter, the Department of

Education treated the DCL as a binding regulation and pressured colleges and universities to

aggressively pursue investigations of sexual assault on campus.

       38.     On April 19, 2014, the OCR issued additional directives to colleges and universities



                                                11

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 11 of 94
in the form of a guidance document titled Questions and Answers on Title IX and Sexual Violence

(the “2014 Q&A”).

          39.   Like the DCL, the 2014 Q&A was aimed at addressing educational institutions’

sexual misconduct policies, including the procedures schools “must” have in place “to prevent

sexual violence and resolve complaints” and the elements that “should be included in a school’s

procedures for responding to complaints of sexual violence.” The 2014 Q&A advised schools to

adopt a “trauma-informed” approach, advising, for example, that hearings should be “conducted

in a manner that does not inflict additional trauma on the complainant.” 2014 Q&A at 31. The

Q&A further advised that, although “the rights established under Title IX must be interpreted

consistently with any federally guaranteed due process rights . . . a school should ensure that any

due process rights do not restrict or unnecessarily delay the protections provided by Title IX to the

complainant.” 2014 Q&A at 13 (emphasis added).

          40.   In the same month that the OCR issued its 2014 Q&A on Title IX, the White House

issued a report titled Not Alone, which included a warning that if the OCR finds a school in

violation of Title IX, the “school risks losing federal funds.” See White House Task Force to

Protect     Students   from   Sexual    Assault,        Not   Alone   (Apr.   2014),   available   at

https://obamawhitehouse.archives.gov/sites/default/files/docs/report_0.pdf.      The report further

advised that the Department of Justice (“DOJ”) shared authority with OCR for enforcing Title IX,

and could therefore initiate investigation, compliance review, and/or litigation against schools

suspected of violating Title IX.

          41.   In June 2014, then-Assistant Secretary of Education Catherine Lhamon testified

before the United States Senate, warning that if the OCR could not secure voluntary compliance

with the DCL from a college or university, it could elect to initiate an administrative action to



                                                   12

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 12 of 94
terminate federal funds or refer the case to the Department of Justice. See Testimony of Catherine

E. Lhamon, Assistant Secretary Office For Civil Rights, U.S. Department Of Education (June 26,

2014),    https://www2.ed.gov/about/offices/list/ocr/correspondence/testimony/20140626-sexual-

violence.pdf.

         42.     To support its enforcement of the DCL, the OCR hired hundreds of additional

investigators. To date, OCR has conducted over five hundred investigations of colleges for the

potential mishandling of complaints of sexual misconduct. See Title IX: Tracking Sexual Assault

Investigations, Chronicle of Higher Education, https://projects.chronicle.com/titleix/ (last visited

Mar. 1, 2019).

         43.     The threat of revocation of federal funds—the ultimate penalty—was a powerful

tool in motivating colleges to aggressively pursue and punish male students accused of sexual

misconduct. In that regard, Anne Neal, of the American Council of Trustees and Alumni,

observed: “There is a certain hysteria in the air on this topic, . . . . It's really a surreal situation, I

think.” See Tovia Smith, How Campus Sexual Assaults Came to Command New Attention,”

National Public Radio (Aug. 12, 2014), https://www.npr.org/2014/08/12/339822696/how-

campus-sexual-assaults-came-to-command-new-attention.              Neal explained that “schools are

running so scared of violating the civil rights of alleged victims that they end up violating the due

process rights of defendants instead.”

         44.     Robert Dana, Dean of Students at the University of Maine, echoed the sentiment

that a fear of governmental intervention and withdrawal of funds could lead colleges to rush to

judgment against male students in disciplinary proceedings. See Tovia Smith, Some Accused of

Sexual Assault on Campus Say System Works Against Them, National Public Radio (Sept. 3, 2014),

https://www.npr.org/2014/09/03/345312997/some-accused-of-campus-assault-say-the-system-



                                                    13

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 13 of 94
works-against-them. Dana told NPR, "[c]olleges and universities are getting very jittery about it.”

Id.

       45.     Likewise, on September 1, 2014, the Chronicle of Higher Education noted that

colleges were facing “increasing pressure from survivors and the federal government,” including

claims that college campuses had become “hazardous places” for female students. See Robin

Wilson, Presumed Guilty: College Men Accused of Rape Say the Scales are Tipped Against Them,

Chronicle of Higher Education (Sept. 1, 2014), https://www.chronicle.com/article/Presumed-

Guilty/148529. For example, the article noted that different standards were being applied to male

students versus female students: “Under current interpretations of colleges’ legal responsibilities,

if a female student alleges sexual assault by a male student after heavy drinking, he may be

suspended or expelled, even if she appeared to be a willing participant and never said no. That is

because in heterosexual cases, colleges typically see the male student as the one physically able to

initiate sex, and therefore responsible for gaining the woman’s consent.” Id.

       46.     Indeed, this precise issue came to a head in a series of events that took place just

weeks after this article was published: In late September 2014, at Miami University, Ohio, a female

and male student engaged in various sexual acts while both claimed to be intoxicated; the

university subsequently pursued sanctions against the male student, but not against the similarly

situated female student. See Doe v. Miami Univ., 882 F.3d 579, 596 (6th Cir. 2018). In a decision

issued recently in that case, the Sixth Circuit Court of Appeals found the male student sufficiently

alleged gender-based unequal treatment as a result of the college’s refusal to pursue disciplinary

action against the female student for the same conduct on which it based disciplinary action against

plaintiff, the male student.




                                                14

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 14 of 94
       47.     On September 22, 2017, the OCR rescinded the DCL and the 2014 Q&A, and put

in place interim guidance (the “2017 Q&A”), while the current administration reviews and revises

its practices regarding the adjudication of complaints of sexual misconduct on college campuses.

See    Dep’t    of    Ed.,   Q&A      on     Campus      Sexual    Misconduct     (Sept.    2017),

https://www2.ed.gov/about/offices/list/ocr/docs/qa-title-ix-201709.pdf.

       48.     As Secretary of Education, Betsy DeVos, noted, the rescission of the DCL was

largely motivated by “[t]he truth . . . that the system established by the prior administration has

failed too many students,” specifically because “[t]he notion that a school must diminish due

process rights to better serve the ‘victim’ only creates more victims.” Press Release, Secretary

DeVos Prepared Remarks on Title IX Enforcement (Sept. 7, 2017), available at

https://www.ed.gov/news/speeches/secretary-devos-prepared-remarks-title-ix-enforcement.

       49.     As one college administrator observed shortly thereafter, “I think that [DeVos’s]

reference to due process is because of her overall assessment that the pendulum has swung too far

in favor of complainants as a result of the directives in the Dear Colleague Letter.” Sarah Asch,

Federal Changes to Title IX on Sexual Assault Could Impact Middlebury, The Middlebury Campus

(Sept. 20, 2017), https://middleburycampus.com/36090/features/federal-changes-to-title-ix-on-

sexual-assault-could-impact-middlebury/.

               B. Dordt Fails to Embrace Changes to the Title IX Guidelines
                  as Promised.

       50.     The 2017 Q&A, in a significant departure from the 2011 DCL, permits colleges to

utilize a higher burden of proof than “preponderance of the evidence” when adjudicating sexual

misconduct; it also emphasizes the need for equal rights under Title IX proceedings, mandating

that “[a]ny rights or opportunities that a school makes available to one party during the

investigation should be made available to the other party on equal terms.” 2017 Q&A at 4.

                                                15

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 15 of 94
       51.     The 2017 Q&A directs that colleges “must adopt and publish grievance procedures

that provide for a prompt and equitable resolution of complaints of sex discrimination, including

sexual misconduct.” Id. at 3 (emphasis added). In that regard, the “elements in evaluating whether

a school’s grievance procedures are prompt and equitable[] includ[e] whether the school (i)

provides notice of the school’s grievance procedures, . . . ; (ii) applies the grievance procedures to

complaints filed . . . ; [and] (iii) ensures an adequate, reliable, and impartial investigation of

complaints, including the opportunity to present witnesses and other evidence.” Ibid.

       52.     With respect to the investigation and decision-making process, the 2017 Q&A

requires “[a] person free of actual or reasonably perceived conflicts of interest and biases for or

against any party [to] lead the investigation on behalf of the school.” Id. at 4.

       53.     The 2017 Q&A also requires investigators to “synthesize all available evidence—

including both inculpatory and exculpatory evidence—and take into account the unique and

complex circumstances of each case.” Id. at 4 (emphasis added).

       54.     Critically, the 2017 Q&A directs that, once a school “decides to open an

investigation that may lead to disciplinary action against the responding party, [the] school should

provide written notice to the responding party of the allegations constituting a potential violation

of the school’s sexual misconduct policy, including sufficient details and with sufficient time to

prepare a response before any initial interview.” Id. at 4 (emphasis added).

       55.     As the 2017 Q&A goes on to explain, “[s]ufficient details include the identities of

the parties involved, the specific section of the code of conduct allegedly violated, the precise

conduct allegedly constituting the potential violation, and the date and location of the alleged

incident.” Ibid. In addition, “[e]ach party should receive written notice in advance of any




                                                 16

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 16 of 94
interview or hearing with sufficient time to prepare for meaningful participation. Ibid. (emphasis

added).

          56.   The 2017 Q&A further directs that “the investigation should result in a written

report summarizing the relevant exculpatory and inculpatory evidence. The reporting and

responding parties and appropriate officials must have timely and equal access to any information

that will be used during informal and formal disciplinary meetings and hearings.” Ibid. (emphasis

added).

          57.   In October 2017—four months before the filing of Roe’s complaint in this matter—

the Dordt administration, including Title IX Coordinator, Defendant Wilson, acknowledged the

updated Title IX guidance and indicated that Dordt would conform its policies and procedures

accordingly. See Tess Hemmila and Allison Wordes, Federal Governmnet Updates Title IX

Policy, The Dordt Diamond (Oct. 12, 2017), https://dordtdiamond.com/2017/10/12/federal-

governmnet-updates-title-ix-policy/ (“Dordt College officials say the campus policy regarding

sexual assaults will be adapted to fit the needs of new regulations.”).

          58.   In the same article, Dordt University President, Erik Hoekstra, stated, “There is no

place on a Christian college campus for sexual assault. . . . Our policy is going to be, first of all,

biblical, and second legal. We take sexual assault very seriously at Dordt.” Id.

          59.   According to the article, Dordt supported the 2017 changes to Title IX guidance

and their focus on equality, acknowledging that the new Title IX guidance “place[s] an emphasis

on fairness for both the reporting party and the responding parties.” Id.

          60.   In that regard, Leah Zuidema, Associate Provost and one of Dordt’s Title IX

investigators, said she is “pleased with new changes, which follow the ‘spirit of the law.’” Id.




                                                 17

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 17 of 94
“I’m glad to see additional emphasis on due process,” she continued. “On both sides we should

be asking, ‘are we being ethical and are we doing justice?’” Id.

       61.      Defendant Olson, professor of Social Work and Title IX investigator, also weighed

in on the issue, noting that “Title IX cases can be mishandled, but, when it’s done correctly, it can

help both parties.” She remarked further, “[i]t’s our job as Title IX investigators to determine if

school policy was broken, not to determine guilt or innocence.” Id.

       62.      Notwithstanding the Dordt administration’s enthusiasm for the new guidelines and

its acknowledgment that the Title IX process requires equity, diligence, and due process, none of

the procedures and guarantees set forth in the 2017 guidelines were followed when it came time

to adjudicate Roe’s claims against Plaintiff several months later.

       63.      As Defendant Wilson fittingly summed up Dordt’s understanding of Title IX’s

requirements: “At present, there’s a lot of smoke and not necessarily any light.” Id.

       64.      Indeed, as will be explained further below, Dordt maintained almost no policies or

procedures with respect to the resolution of Title IX complaints, and, to the extent it did, such

policies were blatantly gender biased—such as referring to assault and abuse victims exclusively

as female—or directly in contradiction to Title IX requirements—such as denying students the

opportunity to have an attorney as an advisor.

       65.      On information and belief, Dordt’s actions were deliberate, designed expressly to

give its Title IX employees free reign to make unfounded, improper findings based primarily on

gender stereotypes, entirely removed from the facts of the case.

             C. Dordt University Embraces Gender Bias, Including Stereotypes
                of Female Victimhood and Male Assailants.

       66.      In addition to the lack of any identifiable, proper procedure or standard for

addressing Title IX complaints, Dordt university policies and administrators consistently


                                                 18

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 18 of 94
embraced gender biased and gender-normative views on sexuality, promoting the concept of

female victimhood and implying that Dordt’s policies about sexual assault and abuse are intended

specifically for the protection of female students against male perpetrators.

         67.        As noted above, President Hoekstra told students that Dordt’s Title IX policy is

intended to be “first, biblical.” Tess Hemmila and Allison Wordes, Federal Governmnet Updates

Title          IX       Policy,      The        Dordt             Diamond        (Oct.     12,     2017),

https://dordtdiamond.com/2017/10/12/federal-governmnet-updates-title-ix-policy/.

         68.        That Dordt intends its policy to be “biblical” as its top priority is particularly

concerning, in light of the fact that one of the common tenets of reformed Christianity is

Complementarianism—put simply, the concept that women submit to men and that men lead and

control. Obviously, imposing such beliefs into the Title IX process inherently introduces improper

gender bias and a denial of female sexual autonomy that precludes an appropriate evaluation of

sexual interactions.

         69.        Indeed, sex and gender discrimination is embedded in Dordt’s standards for

students and staff. The Dordt Student Handbook expressly prohibits “Engaging in, promoting, or

advocating homosexual relations,” and the “General Information” section of Dordt’s Student Life

webpage prohibits transgender students, stating, “Adopting an identity discordant with one’s

biological sex is prohibited.” In fact, in 2015, Dordt University President Erik Hoekstra sought an

exemption from certain Title IX regulations in order to permit Dordt to discriminate against

transgender students and staff. See Letter to U.S. Dep’t of Ed., Request for Religious Exemption

From      Certain        Applications      of   Title        IX     (Oct.   1,    2015),   available   at

https://www.campuspride.org/wp-content/uploads/dordt-college-request-10012015.pdf.




                                                        19

        Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 19 of 94
           70.   Complementing Dordt’s strict views on gender roles, deep-seated gender bias is

embedded within many of Dordt’s policies on sexual misconduct.

           71.   According to Dordt’s Campus Sexual Assault/Rape Policy:

                 College communities across the nation may not be the safe havens
                 for learning they are often perceived to be. Some studies suggest
                 that nearly five percent of women on college campuses experience a
                 sexual assault in any given year with up to 84 percent of rape victims
                 knowing and trusting their attacker. While these statistics are
                 alarming to any campus community, even more disturbing is the fact
                 that many such incidents remain unreported. Society's
                 misunderstanding of the reality of rape and sexual assault
                 contributes to this under-reporting, keeping many women silent and
                 alone. Learning the facts about rape and unlearning the lies are
                 everyone's responsibility.

                 (emphasis added).

           72.   The policy contains no such statistics or warnings for male victims of sexual

assault.

           73.   Likewise, Dordt’s Campus Relationship Violence/Domestic Violence Policy

states:

                 Millions of women in this country and thousands within the state of
                 Iowa are physically and emotionally abused by their relationship
                 partners each year. These are not isolated instances affecting only
                 "certain" women. Violence does not discriminate. College campuses
                 around the nation are becoming aware that their students are not
                 outside the scope of such forms of violence. In a study of dating
                 violence, 25 percent of college men surveyed admitted to slapping,
                 pushing, or restraining a female partner.

                 (emphasis added).

           74.   Again, the policy focuses exclusively and expressly on female victims and male

assailants, and does not even acknowledge that men can be victims and women can be perpetrators

of domestic abuse.




                                                  20

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 20 of 94
       75.     Dordt even embeds gender within its very definitions of abuse. The Dordt Campus

Relationship Violence/Domestic Violence Policy, in defining “Psychological Abuse,” states:

“[t]he purpose of psychological abuse is to make the complainant emotionally insecure about her

own self-worth and to cause her to feel helpless and/or not able to escape further physical, sexual,

emotional, or psychological abuse.” (emphasis added).          Again, according to Dordt, abuse

victims—and specifically, “complainants,” as they are referred to in Title IX proceedings—are

expressly female.

       76.     Similarly, the Dordt Campus Relationship Violence/Domestic Violence Policy

defines “Emotional Abuse” as “hurting another person's feelings by saying cruel, unfair comments

or by name calling, and may include but is not limited to:. . . Controlling or limiting complainant's

behavior (e.g., keeping her from using the phone or seeing her friends, not letting her leave the

room, following her, checking mileage on her car).” (emphasis added). Again, Dordt policy

defines victims/complainants as specifically female.

       77.     Likewise, according to the Dordt Campus Stalking Policy,

               Stalking is another pervasive form of abuse throughout the United
               States. Based upon U.S. Census estimates of the number of women
               and men in the country, one out of every 12 U.S. women (8.2
               million) has been stalked at some time in their life. On some
               campuses, as many as 35 percent of female students have been
               stalked, with 80 percent of these women knowing their stalker.
               These women live with fear throughout every moment of their day
               and are thus plagued with difficulty in regard to their academic lives
               and purpose for attending college.

               (emphasis added).

       78.     Yet again, as with Dordt’s Sexual Assault and Domestic Violence policies, Dordt’s

Stalking policy expressly denotes victims as female and provides no relevant statistics for—or

acknowledgment of—male victims.



                                                 21

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 21 of 94
       79.     In addition to Dordt’s policies expressly denoting victims as female and assailants

as male, Dordt administrators and employees have similarly embraced gender stereotypes when it

comes to sexual assault.

       80.     In a 2017 article in the Dordt University newspaper, several Dordt employees

expressed their belief that sexual abuse and assault is a female issue. For example, “Professor

Boer, who worked at a sexual abuse treatment center . . . believes much of sexual abuse and assault

can be avoided if children are taught to respect themselves at a young age.” Specifically, Boer

opined that “a lot of our girls lack a lot of assertion skills, leaving them vulnerable to guys who

would schmooze ‘em, and they don’t know how to say no.” As such, she emphasizes “the need to

teach young girls about their bodies, sex and sexuality, as well as how to say ‘no’ to potential

perpetrators.” See Ashley Bloemhof, April, A Time to Consider Sexual Assault Awareness, The

Dordt Diamond (May 3, 2017), https://dordtdiamond.com/2017/05/03/april-a-time-to-consider-

sexual-awareness/.

       81.     In other words, Dordt Professor Boer believes that sexual assault occurs when a

male student “schmoozes” a female student, who submits because she has been insufficiently

educated on resistance. Id.

       82.     In the same article, Defendant Olson defined “rape culture” as guided by “the

language we use to talk about sex or women.” Id.

       83.     Commenting for a February 2017 article about rape culture at Christian colleges,

Defendant Wilson opined that “[w]e don’t believe [rape culture] exists on our campus . . . It’s just

not who we are.” See Gayla R. Postma, Rape Culture and Christian Colleges, The Banner (Feb.

8, 2017), https://www.thebanner.org/news/2017/02/rape-culture-and-christian-colleges. Wilson




                                                22

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 22 of 94
opined that sexual assault is less common at Dordt because “Dordt has community standards and

students live within that culture. ‘Our students are self-selecting into a certain way of living.’” Id.

       84.     Wilson’s comment that rape culture doesn’t exist at Dordt resulted in considerable

backlash from the student body, prompting Defendant Olson to subsequently clarify Wilson’s

statement, telling Dordt students, “I think what Howard was trying to say was not that it doesn’t

exist, but that it’s not who we are.” According to Olson, a visitor “won’t walk on campus and

think we blame victims.” See Ashley Bloemhof, April, A Time to Consider Sexual Assault

Awareness, The Dordt Diamond (May 3, 2017), https://dordtdiamond.com/2017/05/03/april-a-

time-to-consider-sexual-awareness/. In that same article, Olson opined that sexual assault on

campus “is happening more often than it is reported.” Id.

       85.     Olson’s comment that Dordt doesn’t “blame victims,” combined with the policy

implications that females are always the victims, indicates that Dordt’s sexual misconduct

procedures are heavily skewed in favor of female complainants and against male respondents.

       86.      In light of Dordt’s express policies declaring that victims and complainants of

sexual assault, domestic violence, and stalking are female, and that “assailants” or “perpetrators”

are male, and in light of the administration’s knowing and deliberate failure to conform or create

its Title IX policies in accordance with the 2017 guidance and the guarantees of fair and equitable

treatment to respondents, and in light of various Dordt employees’ opinions that sexual assault and

rape culture are female issues, it is clear that Dordt’s disciplinary system was systemically biased

against male respondents and in favor of female complainants, resulting in selective enforcement

as well as flawed processes and outcomes, and that the process and outcome in Plaintiff’s case

specifically was infected by gender bias.




                                                  23

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 23 of 94
       87.      On information and belief, as a result of the systemic bias inherent in Dordt’s

policies and procedures, as well as the specific gender-based decisions implemented in Plaintiff’s

case, Dordt endeavored to find Plaintiff responsible for Policy violations as a male accused and to

punish him to the utmost, regardless of the actual facts of the case.

   II. DORDT PROSECUTES PLAINTIFF, REVERES ROE.

             A. Plaintiff and Jane Roe.

       88.      Plaintiff matriculated to Dordt in the Fall of 2014 with an expected graduation date

of June 2018.

       89.      Prior to his dismissal from Dordt in April 2018, Plaintiff maintained a grade point

average of approximately 3.6, equating to just under an “A-” average. He also served as a teaching

assistant (TA) and a tutor on campus.

       90.      On information and belief, Jane Roe matriculated to Dordt in the Fall of 2016 with

an expected graduation date of May 2020.

       91.      In the Fall semester of Plaintiff’s senior year, he was involved in a casual sexual

relationship with another student, A.D. This relationship lasted from approximately October

through November 2017, after which the parties discontinued the sexual portion of their

relationship, but remained good friends.

       92.      On or about February 2, 2018, Plaintiff attended a concert off campus, where he

met up with A.D. A.D. brought along Jane Roe. Plaintiff and Roe had never met before that

evening.

       93.      At the concert, Plaintiff, who was over twenty-one years old at the time, consumed

several beers. A.D. and Roe, who were underage, did not drink.




                                                 24

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 24 of 94
       94.     After the concert, Plaintiff purchased a bottle of vodka and the three went back to

Plaintiff’s apartment, where he lived with a roommate, J.B. At the apartment, Plaintiff, A.D., and

Roe each consumed several beverages of vodka mixed with cranberry juice. Roe poured her own

drinks, and she and Plaintiff consumed approximately the same number of drinks.

       95.     At around 9:30 p.m., A.D. decided to go back to her dorm. Because of the late

hour, Plaintiff offered to walk A.D. back to ensure she made it home safely.

       96.     Since Roe lived in the same dorm as A.D., Plaintiff asked Roe whether she wanted

to walk back with him and A.D. Roe said no, choosing instead to stay at Plaintiff’s apartment.

       97.     While Plaintiff walked A.D. home, Roe stayed behind and watched television with

Plaintiff’s roommate on Plaintiff’s couch. When Plaintiff returned from walking A.D. home, he

sat in the middle of the couch, with Roe and J.B. sitting on either side of him. Plaintiff and Roe

shared a blanket.

       98.     As they watched TV, Roe repeatedly, and without prior consent, attempted to put

her hands down Plaintiff’s pants and fondle his genitals. At first, Plaintiff brushed her hand away,

both because he did not know Roe well and because his roommate was in close proximity.

       99.     Roe continued to grope at Plaintiff. Eventually, Plaintiff asked Roe if she wanted

to go somewhere else with him. Roe said yes. The two announced to J.B. that Plaintiff was going

to take Roe back to her dorm. J.B. offered to go with them; Plaintiff declined.

       100.    Plaintiff and Roe left Plaintiff’s apartment and took the stairs down towards the

exit. Both parties were intoxicated, but walked without assistance. After kissing in the stairwell,

Plaintiff and Roe made their way outside to Plaintiff’s car.

       101.    At the car, Plaintiff and Roe each partially undressed themselves and partially

assisted the other in undressing.     Roe then performed oral sex on Plaintiff, and Plaintiff



                                                25

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 25 of 94
subsequently performed oral sex on Roe. At that point, Plaintiff asked Roe something to the effect

of, “do you want to keep going?” to which Roe verbally, affirmatively responded, “yes.”

        102.   At this point in time, both parties were still drunk, but awake, lively, and engaging

in coherent and logical conversation, including conversing about their sexual intentions. Plaintiff

retrieved a condom from a compartment in his car and the two then engaged in intercourse. During

the encounter, they exchanged some jokes about the physical constraints of the vehicle.

        103.   At the same time Plaintiff and Roe were engaging in sexual activity in the car, A.D.

had begun texting and calling Roe. Roe told Plaintiff she did not want to respond to A.D. at that

moment.

        104.   After they had intercourse, Plaintiff and Roe remained in the car, talking and getting

dressed for about five to ten minutes. Plaintiff then drove Roe a short distance back to her dorm,

where she walked inside unassisted.

        105.   After dropping Roe off, Plaintiff noticed A.D. had been texting him as well. A.D.

had assumed that Plaintiff and Roe “hooked up,” and was furious.

        106.   On information and belief, Roe told several friends the next morning that she had

gotten drunk and had sex with Plaintiff. On information and belief, she did not initially report the

sex to be non-consensual.

        107.   Notably, in accordance with Dordt’s policies, if anyone reported Roe for consuming

alcohol and having pre-marital intercourse, she could have been subject to discipline.

        108.   Indeed, it is not unheard of at Dordt for students to report each other for code

violations, even such seemingly minor violations as having an opposite sex visitor in their dorm

room.




                                                26

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 26 of 94
       109.    On information and belief, one of the friends Roe spoke to the next day was S.S.,

another Dordt student with whom Plaintiff had previously been friendly, but had a falling out with

in December 2017.

       110.    Plaintiff and S.S. often disagreed over their religious and world views, with S.S.

having a more conservative and, in Plaintiff’s opinion, naïve and close-minded viewpoint. On

information and belief, S.S. strongly disapproved of Plaintiff’s consumption of alcohol. In

addition, S.S. had expressed romantic interest in one of Plaintiff’s friends in the past, and asked

Plaintiff to see if the friend felt the same. The friend did not feel the same, and Plaintiff felt that

S.S. blamed Plaintiff or was upset with him over the outcome.

       111.    On information and belief, S.S., along with one or more of Roe’s other friends, told

Roe that the sex could not be consensual if she had been drinking, and that she should report the

incident as an assault.

       112.    In addition, if Roe reported the sex as nonconsensual, in accordance with Dordt

policies, Roe would be given amnesty for her own policy violations.

       113.    On information and belief, Roe never filed a formal Title IX complaint against

Plaintiff. On information and belief, two others did so on her behalf, prompted largely by S.S.

           B. Dordt Engages in a Biased, Kafkaesque Title IX Process Replete
              with Procedural and Substantive Infirmities.

       114.    On or about February 9, 2018, Defendant Robert Taylor, Dean of Students, and

Defendant Derek Buteyn, Director of Residence Life, showed up at Plaintiff’s professor’s office,

where Plaintiff was assisting as a TA, and asked to speak with Plaintiff. Plaintiff asked what they

wanted to speak to him about. Taylor and Buteyn refused to answer until Plaintiff accompanied

them back to Robert Taylor’s office.




                                                  27

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 27 of 94
         115.   Back at Taylor’s office, Taylor told Plaintiff “there is a Title IX investigation that

mentioned your name.” It was not clear, at first, whether Plaintiff was a witness or a respondent.

         116.   Taylor then asked Plaintiff whether he knew Roe, and to describe the night they

met. At no point did they advise Plaintiff that he had a right to an advisor, nor provide or direct

him to any written policies or procedures with respect to the Title IX process. When Plaintiff

asked what the specific claims against him were, Taylor replied, “I can’t disclose that to you at

this point.”

         117.   Plaintiff asked Taylor and Buteyn what he should be concerned about. Taylor

responded, “you should be most concerned that alcohol is involved—that’s what the law says.”

         118.   Plaintiff followed up by asking whether a person regretting a sexual encounter

afterwards meant that the encounter was sexual assault. Taylor responded, “your words, not

mine.”

         119.   Taylor and Buteyn asked Plaintiff several pointed questions, presuming his guilt

from the start, including, “have you tried this with anyone else?”

         120.   During the meeting, Taylor also told Plaintiff that the matter had been reported to

the local police.4 Taylor and Buteyn told Plaintiff that he was going to hear from a detective, and

that Plaintiff should speak to the police when they reach out because Taylor and Buteyn didn’t

want “guys in uniform” coming to campus.

         121.   At the end of the meeting, Plaintiff was handed a No-Contact Order (NCO) for Roe,

as well as for S.S. Plaintiff had no sexual history whatsoever with S.S., and it was unclear what

the basis was for that order.




4
  Plaintiff was never arrested or charged with any offense in connection with Roe or the evening
in question.
                                                 28

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 28 of 94
       122.    For the next few months, despite the NCO, Roe would frequently sit near Plaintiff

in the school cafeteria, or stand near Plaintiff at social events off-campus. Plaintiff did his best to

ignore Roe.

       123.    Other than a brief second meeting with Taylor and Buteyn, which Plaintiff had

requested in order to provide further information about the night he met Roe, Plaintiff did not hear

anything from Dordt regarding the Title IX complaint for nearly two months.

       124.    On April 5, 2018, Defendant Howard Wilson, Dordt’s Vice President and Chief

Administrative Officer and Title IX Coordinator, sent Plaintiff a notice stating he was required to

attend a hearing the next day, April 6, 2018, at 3:30 p.m. before Wilson and the “Student Life

Committee.” Plaintiff had no prior notice that a hearing would take place.

       125.    The letter simply gave the time and location for the hearing and listed three “policy

violations being considered”: Misuse of Alcohol, Sexual Misconduct, and Sexual Assault. The

definitions of the violations were not included in the letter. There was no reference to any policies

or procedures that would govern the hearing, nor did the letter identify the Student Life Committee

members or provide Plaintiff an opportunity to object for conflict or bias.

       126.    The letter did not contain any factual allegations, date or location of alleged

misconduct, identity of a complainant, or proposed witnesses for the hearing. It made no mention

of any investigation, report or findings, and did not provide Plaintiff any method to review any

such materials before the hearing. It made no mention of the burden of proof or potential sanctions

he faced if he were to be found responsible. It did not notify Plaintiff that he had a right to an

advisor. It was little more than a bald demand for Plaintiff’s presence within twenty-four hours.

       127.    Plaintiff appeared for his “hearing” on April 6, 2018. At the hearing, Plaintiff was

not permitted to make an opening statement, call witnesses, submit or ask questions for any other



                                                  29

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 29 of 94
parties or witnesses, or make a closing statement. Roe was not present. Plaintiff was not apprised

of the specific factual allegations against him. Plaintiff was not apprised of any investigation,

report, interviews, or other evidence gathered. As far as Plaintiff knows, no other witnesses were

called or questioned at the hearing, including Roe.

       128.       Plaintiff recognized one of the members of the Student Life Committee: a student

who had taken a class for which Plaintiff was a TA. Plaintiff had graded her papers for one

semester. Clearly, Dordt did not even endeavor to conduct a conflict check. Nor was Plaintiff

advised of any right to object to a conflicted Committee member.

       129.       At the hearing, Plaintiff was asked approximately fifteen questions by Defendant

Erin Olson, one of Dordt’s Title IX investigators. Plaintiff was expressly asked about his sexual

history unrelated to Roe. Plaintiff was also asked whether he had ever previously provided alcohol

to “other underage women.” The Student Life Committee asked no questions. It was clear from

the nature and tone of the questions that Plaintiff was already considered guilty.

       130.       Plaintiff was then permitted to ask questions of the Title IX staff. Plaintiff asked

whether they had considered that Roe poured her own drinks and initiated the activity, as he

presumed was confirmed by his roommate, assuming anyone even interviewed the roommate.

Defendant Taylor responded, “that doesn’t mean a whole lot, we’ve had instances of married

couples, one will hand the other a condom, but that doesn’t mean consent because they were

incapacitated.”

       131.       Throughout the process, Dordt’s Title IX staff made no distinction between mere

alcohol consumption, alcohol intoxication, and incapacitation—at least not when it came to Roe.

There was no acknowledgment that Plaintiff was admittedly intoxicated and had consumed more

alcohol than Roe on the evening in question.



                                                   30

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 30 of 94
       132.    Plaintiff was then excused from the hearing room.

       133.    Approximately ten minutes later, Wilson handed Plaintiff a four-page, typed

document entitled “Title IX Incident Review and Finding by Howard Wilson, Title IX

Coordinator” (hereinafter, “the Decision Letter”). The document made no mention whatsoever of

the Student Life Committee, nor the hearing itself.

       134.    According to the Decision Letter, a “final” Investigative Summary Report

(hereinafter “the Report”) was submitted to Defendant Wilson on March 29, 2018, from

Defendants Taylor and Olson. This was the first time Plaintiff was made aware of the existence

of the Report; Defendants did not permit Plaintiff access to the Report or any other investigative

materials prior to the hearing.

       135.    In a section of the Decision Letter titled, “Description of Incident,” the allegations

against Plaintiff were written as fact, while Plaintiff’s statements were referred to as “claims.” For

example, the description stated Roe “consumed alcohol to the point that she was drifting in and

out of consciousness,” but Plaintiff “claims in his statement that [Roe] provided consent.”

       136.    In a two-paragraph section of the Decision Letter entitled “Finding,” Wilson wrote

“[f]ollowing careful review of the investigatory report and its supporting documents, I have made

the following finding.” (emphasis added). Clearly, the Student Life Committee did not take part

in the finding, as neither the Committee nor the hearing were mentioned at all in this section, and

it was plainly stated that Wilson made the finding.

       137.    Moreover, there was no description of what the referenced “supporting documents”

entailed, nor how many witnesses were interviewed or who they were.

       138.    The Finding section made no reference or acknowledgment of the fact that Plaintiff

was intoxicated on the night in question and had consumed more alcohol than Roe.



                                                 31

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 31 of 94
        139.   Wilson concluded the Finding section, “in my judgment, [Roe] was unable to

provide informed consent to [Plaintiff]’s sexual activities, due to being incapacitated by alcohol

provided by [Plaintiff].” The letter contained no mention anywhere of the “preponderance of the

evidence” standard of proof, or weighing of the evidence. Instead, the standard of proof was

apparently Wilson’s personal judgment.

        140.   The Finding contained no assessment of credibility, other than a clear presumption

that Plaintiff, as the older male, was responsible for gaining the consent of Roe, the younger

female, who was presumed to be non-consenting by virtue of her alcohol consumption.

        141.   Based on the fact that Plaintiff had purchased alcohol for the group, and Plaintiff

and Roe subsequently had sex, Wilson concluded that “[Plaintiff] appears to have been intentional

in his actions throughout the incident, and was aware of the female’s condition, though he did

repeatedly request consent.” Thus, despite acknowledging that Plaintiff repeatedly sought (and

received) Roe’s verbal consent, Wilson concluded Plaintiff “conducted a sexual assault.”

        142.   Wilson thus found Plaintiff responsible for three conduct policy violations: Misuse

of Alcohol, Sexual Misconduct, and Sexual Assault.

        143.   Notably, the Sexual Misconduct violation was apparently imposed on the basis that

Plaintiff admitted to having intercourse with Roe, which, even though consensual, would violate

Dordt’s prohibition on premarital sex. Thus, Dordt imposed two policy violations—Sexual

Misconduct and Sexual Assault—for the same act, constituting an egregious and unduly punitive

outcome, in a veiled effort to give Dordt grounds to impose the harshest sanction possible against

Plaintiff.

        144.   The Decision Letter unequivocally stated that Wilson was the party who found

Plaintiff responsible, and that Wilson reached his determination, in his own personal judgment,



                                               32

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 32 of 94
based on the Investigation Report, which Defendants intentionally withheld from Plaintiff

throughout the process.

        145.    As such, the entire “hearing” was merely a sham proceeding to give the impression

of some minimal due process. In reality, Plaintiff was presumed guilty from the start and deprived

of any substantive opportunity to be heard, having been deliberately deprived of (i) the opportunity

to view the claims and evidence against him, (ii) reasonable time to prepare an adequate defense,

and (iii) a meaningful opportunity to have his arguments actually considered prior to adjudication

by a neutral arbiter.

        146.    The Decision Letter also handed down Plaintiff’s sanction for the violations (“the

Sanction”): Plaintiff was dismissed from Dordt immediately and would not be permitted to re-

apply for admission until Fall of 2019.

        147.    According to the letter, the Sanction would be imposed immediately, even though

Plaintiff had a right to appeal, and even though it was the last few weeks of Plaintiff’s final

semester of his senior year. In other words, even if Plaintiff later won his appeal, the immediate

imposition of the Sanction would functionally guarantee that Plaintiff would not graduate on time.

        148.    Just like the Finding, the Sanction was also determined solely by Wilson, as the

letter states, “[m]y decision, based on this review, is that [Plaintiff] will be dismissed from Dordt

College immediately.” (emphasis added). There was no explanation as to how the Sanction was

determined. Plaintiff was given twenty-four hours to pack his things and vacate campus.

        149.    At the same time Plaintiff was given the Decision Letter, he was given a one-page

document instructing on how to submit an appeal (the “Appeal Document”). According to the

Appeal Document, which was issued to Plaintiff at the end of the day on Friday, April 6, 2018,

Plaintiff had “seven days” from the issuance of the Decision to submit a notice of appeal. The



                                                 33

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 33 of 94
Appeal Document did not specify whether it was business days or calendar days. The Appeal

Document directed Plaintiff to file his notice of appeal with the Title IX coordinator, Defendant

Wilson.

          150.   According to the Appeal Document, the first step in the appeal process was for the

Title IX coordinator to “review the process and decision and determine whether further review is

warranted.” In other words, Wilson was to review his own decision in order to decide whether it

should be reviewed.

          151.   According to the Appeal Document, if the Title IX coordinator determined the

matter may be reviewed, it could then go to an Appeals Committee.

          152.   According to the Appeal Document, the Appeals Committee was comprised of “one

staff member, one faculty member, one student, and one trustee” along with the Title IX

coordinator. In other words, not only was Wilson the sole arbiter of Plaintiff’s guilt or innocence

from the start, he was also the gatekeeper to appellate review and a participant in the substantive

appeal.

          153.   Wilson was biased and conflicted, and his presence infected the entire decision-

making process from start to finish.

          154.   Within a day or two after the Decision Letter was handed down, Plaintiff reached

out to Defendant Taylor for clarity on the deadline for his appeal; specifically, Plaintiff asked

whether his appeal was due the next Friday, April 13, or whether he could submit on Monday,

April 16. Taylor told Plaintiff that he could submit his appeal on Tuesday, April 17, 2018—seven

business days, and to contact Wilson if Plaintiff had any further questions about the deadline.

          155.   On Monday, April 16, 2018, Plaintiff submitted his appeal to Defendant Wilson.

Plaintiff’s appeal cited, inter alia: (i) the lack of any identified Title IX policies or procedures; (ii)



                                                   34

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 34 of 94
the absence of any identified evidentiary standard; (iii) Dordt’s withholding of all investigatory

materials and evidence from Plaintiff until after the decision was issued; (iv) insufficient evidence

for Wilson’s findings; and (v) the unduly harsh sanction.

       156.     Wilson responded to Plaintiff’s submission: “the deadline for your appeal has

passed, as of Friday, April 13 at 5:00 p.m.” Notably, nothing in any of the documentation specified

a submission time of 5:00 p.m.

       157.     Plaintiff replied, informing Wilson that Taylor had told him the appeal period was

seven business days. Wilson replied that according to Taylor, Taylor told Plaintiff “to contact

[Wilson] regarding the date for the appeal,” and since Plaintiff did not contact Wilson, the appeal

was untimely.

       158.     Plaintiff and Wilson had several more exchanges regarding the deadline and the

lack of clarity in the Appeal Document and Plaintiff’s communications with Taylor. Throughout

the communications, Wilson was hostile, confrontational and adversarial, and plainly sought to

close off Plaintiff’s avenue for review.

       159.     On April 27, 2018, Wilson wrote Plaintiff a follow-up letter regarding the status of

Plaintiff’s appeal. In the letter, Wilson stated: “We are considering your appeal carefully, and may

submit it to the Title IX Appeals Committee.” (emphasis added).

       160.     This added layer of “review” whereby the Title IX administrators determine

whether their own decision should be subject to review is not only plainly inappropriate, it is not

provided for in the disciplinary policy as set forth in the Student Handbook.

       161.     Wilson’s letter continued, “Dordt College has determined that your sole point of

contact with Dordt College is with me, Howard Wilson, Title IX Coordinator, regarding this




                                                 35

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 35 of 94
matter. There is no value in attempts to lobby other Dordt employees on your behalf, as they do

not have any jurisdiction.”

       162.    On information and belief, this was in response to Plaintiff having submitted a copy

of his appeal to the provost, per the instructions in the Dordt Student Handbook. This clearly hostile

tone permeated all of Wilson’s communications with Plaintiff since the “hearing.”

       163.    Wilson’s letter closed with a description of the decision-making process entirely at

odds with reality: “You met with the Student Life Committee, and they provided a unanimous

decision based on evidence gathered by trained investigators and by your own statements.”

(emphasis added). To the contrary, the Decision Letter, which was plainly drafted by Wilson prior

to the “hearing,” made expressly clear that Wilson made all decisions in his “judgment” based on

investigatory materials which were deliberately withheld from Plaintiff.

       164.    Wilson’s statement about the Student Life Committee was a farcical attempt to re-

write the history of Plaintiff’s disciplinary process in order to obscure the blatant procedural and

substantive defects that had tainted the entire proceedings.

       165.    Between April 27, 2018, and May 11, 2018, Plaintiff and Wilson engaged in an

extended email exchange wherein Wilson became increasingly, openly hostile, wildly

misrepresented Plaintiff’s rights under Title IX, and continually sought to quash Plaintiff’s appeal.

       166.    Throughout this time, as Wilson dragged out the appeal process, Plaintiff’s final

semester dwindled away, along with any hope of completing his education and receiving his degree

on time, as Plaintiff was still banned from campus during the pendency of his appeal.

       167.    Wilson’s blatant attempts to deny Plaintiff an opportunity to appeal began with

Plaintiff’s request for “mercy and grace when considering the timeliness of the appeal,” wherein

Plaintiff noted he had been “forthcoming . . . to the extent the allegations are true.” Wilson



                                                 36

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 36 of 94
responded by stating, “My interpretation of this statement is that you are not disputing the veracity

of the facts and your statements leading to the conclusions of the Student Life Committee, resulting

in the discipline you have received.”

       168.     Plaintiff responded to clarify that he did provide alcohol to Roe, who was

underage, and they did have premarital sex in violation of Dordt’s conduct policies, about which

he was forthcoming and willing to accept responsibility. However, he did not commit sexual

assault, and he sought to appeal on those grounds, seeking a lesser sanction.

       169.    Plaintiff then offered to “meet to speak at a mutually agreeable time.” (emphasis

added). Wilson agreed, and the two then discussed a convenient time to meet and discuss

Plaintiff’s appeal from the Title IX findings. Plaintiff asked if he could have a support person

present, and Wilson agreed, as long as Plaintiff submitted a FERPA (Family Educational Rights

and Privacy Act, 20 U.S.C. § 1232g) release.

       170.    A day or so before their scheduled meeting, Plaintiff wrote Wilson to confirm they

would be meeting in his office, and indicated that his planned support person was a current student.

Wilson shot back: “It is not necessary to come to campus, and I would strongly discourage you

from doing that. . . . This is a conversation, and not a hearing. . . Our clear verbal instruction to

you, when you were given your dismissal document, was that you may not be on campus without

the express permission of Robert Taylor. You may not be on campus without that permission. You

no longer have any standing as a student. Also, we will not accept a current student as your support

person.”

       171.    Wilson gave no explanation as to why Dordt would not permit Plaintiff to have a

fellow student as his advisor.




                                                 37

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 37 of 94
        172.    Plaintiff apologized for any confusion about the meeting being in person, and, in

light of Wilson’s aggressive tone and refusal to permit Plaintiff his advisor of choice, stated he

would not pursue their planned phone conversation in the following days.

        173.    Plaintiff further advised that, in response to Wilson’s (incorrect) statement that

Plaintiff could not have a student advisor, Plaintiff had retained legal counsel to serve as his advisor

moving forward, and provided the name and contact information for his advisor.

        174.    Wilson responded by again attempting to deny Plaintiff his right to an appropriate

advisor, claiming that “we will not consider a conversation with [Plaintiff’s attorney]” because “he

does not have standing in the State of Iowa.”

        175.    Plaintiff responded to Wilson by citing the relevant federal laws and regulations

permitting Plaintiff to utilize an attorney as an advisor in any Title IX meeting, and noting there is

no requirement that such attorney advisor be admitted to the bar in the state where the meeting will

take place.

        176.    Wilson, rather than acknowledging his continued misinformation, doubled down

on his refusal to permit Plaintiff his right to an attorney advisor, telling Plaintiff that he may be

entitled to an attorney advisor at a “hearing,” but what they had planned was a “telephone

conversation, not a meeting.” Wilson then blamed Plaintiff for canceling the meeting, even though

it was Wilson who had aggressively and adamantly rebuked Plaintiff for assuming their meeting

would be on campus and rejected Plaintiff’s original choice of a student advisor, leading to the

cancellation of the meeting.

        177.    Wilson then continued to defend his incorrect statements about Plaintiff’s attorney

advisor, claiming “you previously told me . . . that you plan to pursue litigation against Dordt

College, and that puts us on different footing. . . . If you are going to continue to pursue litigation



                                                  38

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 38 of 94
your legal representative must have standing, and we have the right to representation as well. Our

attorney does have the right to challenge your representative for standing.”

       178.    Several days later, on May 11, 2018, at around 5:30 p.m., Wilson sent Plaintiff an

“update” on Plaintiff’s appeal. The update stated that “Dordt College has determined that we will

refer your appeal to the Title IX appeals committee.”

       179.    Apparently, it took nearly a month for Wilson to decide whether Plaintiff’s appeal

was timely submitted and therefore worthy of consideration. During this inexplicably long period

of time, Plaintiff lost all opportunity to complete his academic requirements on time and receive

his degree along with the rest of his graduating class. He was given no credit for any of his courses

that semester because the immediate imposition of the suspension forced him to miss the last three

weeks of class and final exams.

       180.    In that same notification, Wilson attempted yet again to derail Plaintiff’s appeal,

asking Plaintiff, for no particular reason, “is it your desire to continue with your appeal at this

point?” Plaintiff answered with an unequivocal yes.

       181.    Just five days later, on May 16, 2018, Wilson notified Plaintiff via letter that

Plaintiff’s appeal was denied (the “Appeal Outcome”). The Appeal Outcome indicated the

Appeals Committee met and made its decision on May 14, 2018. The Appeal Outcome did not

identify the Appeals Committee members.

       182.    Thus, Dordt spent nearly a month considering whether to accept Plaintiff’s appeal

for timeliness, during which time Wilson continually tried to talk Plaintiff out of the appeal, and

then took fewer than four business days to reject the appeal on the merits.




                                                 39

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 39 of 94
        183.    Notably, by the time the Appeals Committee even met to consider the appeal, the

semester had concluded and, in fact, commencement had passed. In other words, even if Plaintiff

had won his appeal, his education was already irretrievably derailed.

        184.    The Appeal Outcome letter was conclusory and non-informative.

        185.    The Appeal Outcome letter stated that “a motion was made to not consider the

appeal on the basis of timeliness,” but did not state who made the motion or when. It was also

unclear why such a motion would be necessary after Wilson already spent a month deliberating

over the timeliness issue.

        186.    The Appeal Outcome letter stated that “a motion was made to deny the appeal based

on the failure to meet the recognized grounds for appeal.” The letter then simply listed the three

permissible grounds for appeal and stated “[t]he Appeals Committee unanimously approved and

carried this motion.” There was no substantive explanation or rationale provided for denying

Plaintiff’s appeal.

        187.    Plaintiff has exhausted all avenues for appeal under Dordt’s policies. This lawsuit

represents Plaintiff’s last chance to clear his name and right the wrongs occasioned by Defendants’

improper conduct.

            C. Dordt Retaliates Against Plaintiff.

        188.    After Plaintiff’s improper dismissal from Dordt University, he applied for

admission to several other undergraduate institutions in order to complete his degree, but was

unable to gain admission. In light of Plaintiff’s top-notch academics, Plaintiff believes his

disciplinary record from Dordt precluded his admission.

        189.    Unable to earn his bachelor’s degree elsewhere, Plaintiff had no option but to wait

out his dismissal period and apply for readmission to Dordt for Fall 2019 to complete his degree.



                                                40

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 40 of 94
       190.    On March 1, 2019, Plaintiff reached out to Defendant Wilson to inquire about the

“timeline, process, and requirements” for readmission.

       191.    Wilson responded that Plaintiff would need to: (1) complete an online application;

(2) submit character references from his current pastor and his employer; and (3) attend a meeting

with Defendants Wilson and Taylor – the very same employees who investigated and adjudicated

Plaintiff’s case, imposed the sanction, and repeatedly delayed and attempted to derail his appeal.

Wilson stated the deadline for submission of the requisite materials was May 1, 2019.

       192.    Plaintiff thereafter timely completed his application per Wilson’s instructions, and

on March 26, 2019, contacted Wilson to schedule his interview.

       193.    On or about Tuesday, April 9, 2019, Plaintiff attended, via telephone, his

readmission interview with Wilson and Taylor, along with Aaron Baart, Dordt’s Dean of Chapel.

       194.    The interview lasted approximately thirty minutes, and was primarily focused on

Plaintiff’s activities since his dismissal and his plans for the future, as well as his behavior if

readmitted to Dordt, including how he would interact with the other Dordt students who were

involved in the events that led to his dismissal. Plaintiff stated that, if readmitted, he intended to

have no contact with the other students, would try to secure off-campus housing, and was focused

on religion, self-improvement, and completing his degree.

       195.    Wilson, Taylor, and Baart had very positive reactions during the interview, even

telling Plaintiff that his response about his future goals was “beautiful.”

       196.    Towards the end of the interview, Plaintiff asked what the next step in the

readmission process would be. He was told that Wilson and Taylor would confer and provide an

answer by the following Monday.




                                                 41

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 41 of 94
       197.    Wilson then told Plaintiff that he had some final “true or false” questions for

Plaintiff. The first question was whether Plaintiff would abide by Dordt’s community standards if

he were permitted to return. Plaintiff stated that he would.

       198.    Wilson then made a reference to Plaintiff’s previous engagement of legal counsel

during the disciplinary process, and asked Plaintiff, verbatim: “are you currently pursuing legal

action against Dordt College?”

       199.    Plaintiff replied that his focus at that time was readmission and completing his

degree. Wilson told Plaintiff that his answer was unsatisfactory, and again asked, verbatim, “are

you currently pursuing legal action against Dordt College?”

       200.     Plaintiff reiterated his prior response that he was focused on readmission and

completing his degree, and that he did not see the relevance of the question to his readmission.

Wilson again pushed for an answer, saying something to the effect of, “so the answer is no?”

       201.    After Plaintiff stated, again, that he did not see why that question was relevant to

his readmission interview, Wilson finally relented and quickly wrapped up the call.

       202.    Two days later, Wilson’s secretary e-mailed Plaintiff to state that Wilson and

Taylor wanted to have a follow-up interview. Plaintiff asked whether they wanted to discuss

anything in particular, as he thought the admission interview covered everything. Wilson’s

secretary said that the conversation “would be much like last Tuesday’s conversation about your

application for readmission.”

       203.    On April 23, 2019, Plaintiff attended a second phone interview with Wilson,

Taylor, and Baart. With their permission, Plaintiff recorded the interview.




                                                42

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 42 of 94
       204.    Baart began the conversation by stating “it’s our hope and intent . . . to readmit you,

come on back in, and finish this up. That’s our goal, I know that’s your goal, and we are hoping

we can do that.”

       205.    Baart continued, “we just wanted to circle back on one last thing, at the end of our

last phone call, we asked you a question about whether or not you were currently pursuing any

legal action against Dordt, and um, and, just wanted to follow back, um, not necessarily even

asking the same thing, but we want to make sure we recap the rest of our conversation accurately.”

       206.    In that regard, Baart stated, Dordt had drafted a “statement” for Plaintiff to sign

“just making sure that we got this all right.” (hereinafter, “the Statement”). Baart told Plaintiff he

would email him the Statement shortly, and expressly told Plaintiff that once he signed the

Statement and returned it to Dordt, “with that, we’d feel pretty good about moving forward with

the readmit process.”

       207.    Wilson followed up, “once you’ve looked at this and agreed to it, . . . we will work

on your acceptance letter.”

       208.    The Statement that Dordt sent to Plaintiff contained several mischaracterizations

and false and inaccurate statements, including a claim that Plaintiff “entered a rehabilitation

program related to [his] issues at Dordt,” which was categorically untrue.

       209.    The Statement also included the following: “I broke . . . Dordt’s rules while I was

attending Dordt College” and “I am repentant for my actions while I was attending Dordt College.”

       210.    Because the Statement was inaccurate and misleading, Plaintiff was hesitant about

signing it. Plaintiff emailed Wilson and asked whether signing the agreement was a required

condition of his readmission.

       211.    Wilson wrote back:



                                                 43

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 43 of 94
               The process in which we are engaged is not a negotiation. It is a
               simple process. Please let me review the salient facts with you:

               ...
               •       In your dismissal, you were told that you would be eligible
               to reapply for admission, and that this process would involve an
               interview with Robert Taylor and me.

               •      You wish to return to Dordt to complete your degree. You
               have submitted an application for admission.

               •        Dordt gets to decide who it chooses to admit, based on our
               determination of the applicant’s suitability to be a student at this
               institution. It is the student’s responsibility to provide the necessary
               information for Dordt to make a decision.

               •       It is our responsibility to determine that your behavior and
               attitude have changed since you were last enrolled at Dordt, to
               ensure that you will be a responsible member of our community
               going forward.

               •      We conducted an initial interview with you. At the
               conclusion of that interview, Robert Taylor, Aaron Bart, and I were
               not fully persuaded that you have indeed changed and did not
               believe we had adequate information to make a decision.

               •       In course of that interview you made several clear
               statements. These were heard by Robert, Aaron Baart, and I. The
               three of us are in full agreement on what you said to us.

               •       The statement we have issued for you to sign is our clear
               recollection of your words. We are asking you to affirm, in writing,
               what you said to us—i.e. to confirm the veracity of your own
               statements. This process is providing more information to support
               your application for admission.

               ...

               From our perspective, I think we have answered your questions.

       212.    Notably, Wilson’s summary of events was incorrect and nonsensical on its face.

While claiming that the first interview left insufficient information on which to form an admission

decision, Wilson also stated that the purpose of the Statement was simply to reaffirm the

information provided in the first interview.


                                                 44

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 44 of 94
        213.    Additionally, Wilson’s claim that “Robert Taylor, Aaron Bart, and I were not fully

persuaded that you have indeed changed and did not believe we had adequate information to make

a decision” was directly contradicted by his and Baart’s own statements during the second

interview, wherein they expressly stated they were ready and intended to readmit Plaintiff.

        214.    Plaintiff replied:

                I do want to move forward with readmission and come back to Dordt
                to complete my degree. While I stand by everything we discussed
                in our conversation, with all due respect, the document you
                produced is not an accurate summary of our conversation, and so I
                cannot sign it. I would like to work with you all to move forward in
                this process, and in that regard, I would like to lay out my specific
                concerns about the document so that we can work through them
                together and come to a mutual understanding. I will address each
                statement in turn.

        215.    Plaintiff then addressed each claim in the Statement. With respect to the claims “I

broke . . . Dordt’s rules” and “I am repentant,” Plaintiff clarified that he did violate the rules about

alcohol consumption and premarital sex, but that he maintained his innocence as to the assault

charge. With respect to the claim about “rehabilitation,” Plaintiff clarified that the volunteer

program he had participated in during his time away from Dordt was “a discipleship program, not

a rehabilitation.”

        216.    Plaintiff closed his email, “I hope you will give me the benefit of the doubt in my

recollection of our conversation, and at least take some time to discuss amongst yourselves. Please

let me know how we can move forward from here.”

        217.    On May 20, 2019, Wilson replied:

                It appears to us that you desire to unduly parse the terms of your
                return. However, from our perspective, the real and primary
                questions have to do with whether or not you are willing to
                accept the terms of your dismissal from Dordt . . . .

                (emphasis added).

                                                  45

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 45 of 94
       218.     In other words, after Dordt directly and repeatedly asked Plaintiff whether he was

seeking legal action with respect to his dismissal, and after Plaintiff declined to answer, Dordt then

sought to force Plaintiff to sign a document essentially admitting all liability and accepting Dordt’s

actions. Dordt then confirmed that Plaintiff’s readmission was contingent upon his written

acceptance of Dordt’s disciplinary actions.

       219.    When Plaintiff refused to sign the Statement, which was inaccurate and plainly

geared towards immunizing Dordt from legal action, Dordt refused to grant Plaintiff full

readmission.

       220.    Instead, Dordt granted Plaintiff a limited readmission, forcing him to take courses

at another institution and transfer the credits in order to complete his degree requirements. Plaintiff

was not permitted to return to Dordt Campus or take any on-campus courses, and was only

permitted to take two online courses through Dordt.

       221.    When Plaintiff was initially dismissed from Dordt, he was given information about

a “dismissal grant” – a tuition credit upon Plaintiff’s readmission, in acknowledgment of the fact

that Plaintiff paid in full for his Spring 2018 semester, but was not granted any course credit due

to his disciplinary sanction.

       222.    The dismissal grant paperwork indicated Plaintiff would have been entitled to a

credit of over $8,000 towards his tuition upon his return to Dordt.

       223.    With Dordt’s limited readmission, Plaintiff was essentially forced to forfeit this

credit and spend money at other educational institutions in order to complete his degree.

       224.    Dordt’s limitation of Plaintiff’s readmission was directly and specifically tied to

Plaintiff’s refusal to waive his legal claims against Dordt.




                                                  46

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 46 of 94
       225.    Dordt’s refusal to fully readmit Plaintiff was a retaliatory act, intended to dissuade

and punish Plaintiff for enforcing his legal rights, which caused Plaintiff direct pecuniary harm.



   III. DEFENDANTS BREACHED                     THEIR       CONTRACTUAL              AND   LEGAL
       OBLIGATIONS.

               A. Dordt Failed to Maintain and Publish Proper Policies and
                  Procedures for Addressing Complaints of Sexual
                  Misconduct.

       226.    Upon Plaintiff’s acceptance into Dordt, Dordt provided Plaintiff with a copy of the

Dordt College Student Handbook (“the Handbook”), which contains Dordt’s various policies on

student conduct, discipline, and students’ rights and responsibilities.

       227.    On information and belief, the Handbook is updated and/or reissued each new

school year.

       228.    On information and belief, the Handbook and/or the various policies contained

therein are also available online on the Dordt University website.

       229.    The Handbook sets forth a strict code of sexual conduct, in accordance with Dordt’s

religious teachings. According to the Handbook,

               Dordt College is committed to maintaining an environment where
               employees and students abide by biblical injunctions and
               admonitions regarding sexual activity, and refrain from sexual
               immorality. Although it is understood that a person's desire for
               sexual intimacy is a natural and powerful characteristic in human
               nature, it is the college's position, based on its biblical beliefs, that
               the only appropriate and permissible context in which sexual
               intimacy may be expressed as overt sexual activity is within the
               bonds of the marriage covenant between a man and a woman. All
               members of the college community are expected to live in accord
               with this understanding of sexual activity. . . . The college may
               determine, . . . that sexual activity outside of the marriage covenant,
               sexual activity with someone other than one's spouse, sexual activity
               with someone of the same gender, promoting or advocating sexually
               immoral activity, or sexual harassment and other inappropriate


                                                  47

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 47 of 94
                 conduct should result in an employee's discharge or a student's
                 dismissal.

                 (Handbook at 33).

          230.   In that regard, Dordt prohibits the following conduct: “Engaging in, promoting, or

advocating sexually immoral activity;” “Engaging in, promoting, or advocating extramarital

sexual relations;” and “Engaging in, promoting, or advocating homosexual relations.” (Handbook

at 34).

          231.   Dordt also has a strict policy regarding alcohol use and consumption:

                 The college supports and has a duty to uphold federal and state laws
                 related to the use of alcohol. Students under the age of 21 are not to
                 use or possess alcohol and will be held accountable should they
                 choose to do so on or off campus. Students who are 21 or over are
                 expected to abide by local, state, and federal laws with regard to
                 alcohol and will be held accountable for violations of law that occur
                 off campus as well as on campus. The consumption or possession of
                 alcoholic beverages by anyone is prohibited on campus or in
                 college-controlled areas, in college-approved housing facilities, in
                 vehicles, and at college related activities. The presence of alcohol
                 containers will be regarded as possession. Students who return to
                 campus in an intoxicated state or are discovered on or off campus in
                 an intoxicated state are subject to college discipline.

                 (Handbook at 54).

          232.   However, Dordt provides amnesty for students who report sexual assault or

harassment:

                 Students are strongly encouraged to report incidents of, or share
                 information about, sexual misconduct as soon as possible. This is
                 true even if the student with a complaint or a witness may have
                 concern that his or her own alcohol or drug use, or other prohibited
                 activity were involved. The Office of Student Services will not
                 pursue disciplinary violations against a student with a complaint or
                 a witness for his or her improper use of alcohol or drugs if the
                 student is making a good faith report of sexual misconduct.

                 (Handbook at 25).



                                                  48

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 48 of 94
       233.      Thus, Dordt’s policies create a perverse incentive for students who consume

alcohol and have extra-marital intercourse to report such interactions as assault, in order to avoid

discipline.

       234.      The Handbook also devotes several pages to identifying resources and reporting

options for victims of sexual assault and harassment. One such entry reads “To assist victims,

SART has female sexual assault nurse examiners . . . .” (Handbook at 24). The Handbook contains

no similar assurances for male victims, again reinforcing Dordt’s presumption that sexual assault

victims are universally female.

       235.      However, the Handbook fails to set forth any established policy or procedure for

the investigation and adjudication of complaints of sexual assault or harassment. Specifically, the

Handbook contains no:

              a. Timeline for investigation and adjudication of complaints;

              b. Process for investigation and adjudication of complaints;

              c. Identified individuals responsible for adjudicating such complaints;

              d. Standard of evidence5 for adjudicating such complaints; or

              e. Rights/resources for the accused/respondent in a Title IX proceeding.

       236.      Similarly, Dordt’s Title IX webpage contains no specific policies or procedures for

investigating and adjudicating complaints of sexual misconduct.




5
   The sole reference to standards of evidence in the Handbook is a statement that “[t]he
disciplinary process is not a legal proceeding, and there are different standards of evidence for
holding persons accountable.” (Handbook at 66). The Handbook fails to elaborate what those
standards are.

                                                  49

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 49 of 94
       237.    Dordt’s only published statement that somewhat resembles a “procedure” for

addressing complaints of sexual misconduct is contained within Dordt’s Annual Security Report

(“Clery Report”), which is hidden in several sub-menus on the Dordt University website.

       238.    Specifically, the report can only be accessed after clicking through “About Dordt”,

then “Publications,” then “Annual Security Report.” There is no link to this report on Dordt’s

Title IX webpage, nor is there any reference to the policies contain therein in the Student

Handbook.

       239.    In addition to the obscured nature of Dordt’s Annual Security Report, even the

policies contained therein fail to comply with federal mandates.

       240.    Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681 et seq., and The

Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act (“Clery

Act”), 20 U.S.C. § 1092, and the regulations promulgated thereto, require universities to “adopt

and publish grievance procedures providing for the prompt and equitable resolution of

student . . . complaints alleging any action which would be prohibited by” Title IX or regulations

thereunder. 34 C.F.R. § 106.8(b) (2018); 28 C.F.R. § 54.135(b) (2018).

       241.    The “prompt and equitable” procedures that a school must implement include, at a

minimum: “Notice . . . of the procedure,. . . ; Application of the procedure to complaints alleging

harassment . . .; Adequate, reliable, and impartial investigation of complaints, including the

opportunity to present witnesses and other evidence; [and] Designated and reasonably prompt

timeframes for the major stages of the complaint process.” Dep’t of Ed., Office for Civ. Rights,

Revised Sexual Harassment Guidance: Harassment of Students by School Employees, Other

Students, or Third Parties -- Title IX (Jan. 19, 2001), at 20.




                                                  50

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 50 of 94
       242.     In addition, Clery Act regulations require universities such as Dordt to publish,

maintain and follow certain “Procedures for institutional disciplinary action.” See 34 C.F.R.

668.46(k). Such procedures are defined as “a clear statement of policy that addresses the

procedures for institutional disciplinary action in cases of alleged dating violence, domestic

violence, sexual assault or stalking.” Id. (emphasis added).

       243.     In accordance with the regulations, these procedures must describe:

           a.   “each type of disciplinary proceeding used by the institution; the steps, anticipated

                timelines, and decision-making process for each type of disciplinary proceeding;

                how to file a disciplinary complaint; and how the institution determines which type

                of proceeding to use based on the circumstances of an allegation of dating violence,

                domestic violence, sexual assault or stalking;”

           b. “the standard of evidence that will be used during any institutional disciplinary

                proceeding arising from an allegation of dating violence, domestic violence, sexual

                assault, or stalking;” and

           c. “all of the possible sanctions that the institution may impose following the results

                of any institutional disciplinary proceeding for an allegation of dating violence,

                domestic violence, sexual assault, or stalking.”

       244.     In addition, such procedures must “[p]rovide[] that the proceedings will:”

           a. “Include a prompt, fair, and impartial process from the initial investigation to the

                final result;”

           b. “Be conducted by officials who, at a minimum, receive annual training on the issues

                related to dating violence, domestic violence, sexual assault, and stalking and on




                                                 51

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 51 of 94
               how to conduct an investigation and hearing process that protects the safety of

               victims and promotes accountability;”

           c. “Provide the accuser and the accused with the same opportunities to have others

               present during any institutional disciplinary proceeding, including the opportunity

               to be accompanied to any related meeting or proceeding by the advisor of their

               choice;” and

           d. “Not limit the choice of advisor or presence for either the accuser or the accused in

               any meeting or institutional disciplinary proceeding.” (emphasis added).

       245.    The regulations further define “prompt, fair, and impartial” as:

           a. “consistent with the institution's policies and transparent to the accuser and

               accused;” (emphasis added);

           b. “Includ[ing] timely notice of meetings at which the accuser or accused, or both,

               may be present;” and

           c. “Provid[ing] timely and equal access to the accuser, the accused, and appropriate

               officials to any information that will be used during informal and formal

               disciplinary meetings and hearings.” (emphasis added).

       246.    Lastly, with respect to a respondent’s right to have an advisor of choice at all

relevant proceedings, the regulations provide that “Advisor means any individual who provides

. . . support, guidance, or advice,” and “Proceeding means all activities related to a non-criminal

resolution of an institutional disciplinary complaint, including, but not limited to, factfinding

investigations, formal or informal meetings, and hearings.” (emphasis added).

       247.    Dordt’s policies and procedures for Title IX complaints, as set forth in Dordt’s

Clery Report, meet almost none of these requirements. The relevant policies read:



                                                52

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 52 of 94
        Filing a Complaint with the College

        Even if a complainant decides not to press criminal charges against
        the accused, they can still file a complaint with the College. This
        form of disciplinary process is not a legal proceeding and there are
        different standards for holding persons accountable.
        ...

        Responsibilities of Dordt College Toward the Complainant
        ...
    •   In cases of sexual assault, relationship violence, or stalking, the
        college will not seek disciplinary action toward the complainant for
        lesser offenses that may have occurred near the time of an assault.
        For example, an underage student who may have been drinking at
        the time of the assault, can report the assault without facing
        disciplinary action for the underage drinking.

    •   When a crime is reported to college officials, those officials will
        offer assistance in notifying proper authorities.

    •   The college will take all reported incidents of sexual assault,
        relationship violence, and stalking seriously and has the
        responsibility to respond in an appropriate manner to any formally
        reported incident.

    •   When a report is filed with the institution, Dordt College will
        investigate and follow appropriate disciplinary procedures. If there
        is an institutional disciplinary hearing the complainant assumes the
        role of a witness to the allegations.

    •   The college will allow the complainant to have an advocate (such as
        a friend, family member, counselor, etc.) accompany them through
        the college disciplinary proceedings.

    •   The college will notify the complainant of the progress of the
        investigation, including notification of the initial contact with the
        alleged assailant and will provide a written notice of the outcomes
        related to any institutional disciplinary proceedings, including the
        outcome of any appeal. The complainant and charged student have
        the responsibility to respect the privacy rights of all involved.

    •   The college will inform the complainant of medical and legal
        services available, and will work with the student to inform the
        student of, and to provide, appropriate counseling support.

    •   The college will make every effort to accommodate requests by the
        complainant for on-campus housing relocation, transfer of classes,

                                         53

Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 53 of 94
        or other steps to prevent unnecessary or unwanted contact or
        proximity to an alleged assailant.

    •   The college will offer consultation with an administrator regarding
        academic support services if needed.


        Discipline Policies and Procedures for Complainants and/or
        Witnesses

        Dordt College does not intend for this policy to be a substitute for
        related civil or criminal legal options. The College strongly
        encourages complainants to report all incidents and violations to the
        local law enforcement officials or agencies and utilize all of the
        services and rights to which they are entitled to by law.

        After complainants or witnesses submit an official report to the vice
        president and chief administrative officer (or the director of human
        resources), the vice president and chief administrative officer,
        director of residence life and others, if deemed necessary, will meet
        with the complainant or witness to discuss the report and determine
        whether a violation of conduct has occurred. At this meeting,
        discipline procedures will be explained to the complainant or
        witness, including the role of the complainant, any witnesses, the
        accused, and the college in the disciplinary process. The college will
        follow the guidelines outlined in the Student Conduct Code. The
        complainant will be kept informed about the progress of the
        investigation, including but not limited to notification of the initial
        meeting with the alleged assailant.

        During this initial meeting an investigative interview may be
        conducted. At the complainant's request or with their permission, an
        advisor or advocate may attend this interview. If it is determined that
        there exists sufficient reason to believe a violation of the college's
        conduct policy has occurred, disciplinary procedures may be
        initiated. When this occurs, it should be understood that
        complainants and witnesses are not initiating such charges; the
        college is considered to be the complainant, and is responsible for
        continuing the investigative process. Complainants and witnesses
        will be asked to contribute testimony and information to assist in the
        investigation. The complainant or witness has the right to withdraw
        from the investigation at any time. Charges can be investigated on
        the basis of either a statement of sexual assault, relationship
        violence or stalking from the complainant or a witness's statement
        or complaint (residence hall staff, campus security, faculty, staff, or
        another student). Dordt College may proceed with disciplinary
        action even if the alleged complainant chooses not to participate

                                          54

Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 54 of 94
                 or continue in the process. 6 Additional questions or concerns
                 regarding disciplinary proceedings should be addressed to the vice
                 president and chief administrative officer.

                 Discipline Policies and Procedures for the Accused

                 At the beginning of the disciplinary investigation, individuals
                 thought to have relevant information, including the accused, will be
                 contacted and interviewed by the vice president and chief
                 administrative officer (or director of human resources), director of
                 residence life, and others, if deemed necessary. If sufficient
                 information is gathered to determine that there are grounds to
                 proceed with the discipline process, appropriate action will then be
                 taken.

                 If the alleged assailant is a student, the college will proceed
                 according to guidelines established in the Student Conduct Code.7
                 . . . Violations of the college's policies will result in appropriate
                 disciplinary action, up to and including discharge or dismissal from
                 the college.

                 Responsibilities of Dordt College Toward the Accused

                 Further questions or concerns on the part of the accused student
                 should be directed to the vice president and chief administrative
                 officer.

             •   The college will inform the accused of the institution's disciplinary
                 process.

             •   The college will provide the accused with a written statement of
                 charges.

             •   The college will inform the accused that they may present witnesses
                 and material evidence relevant to the case.

             •   The college will inform the accused that they may request an
                 advocate on their behalf. Such an advocate must be a member of the
                 college community and may assist the student in presenting
                 information but is not used in a role to defend the accused.



6
    (Emphasis in original).
7
 As established above, there are no guidelines for disciplinary procedures in the Code of Conduct
within the Student Handbook.
                                                  55

        Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 55 of 94
           •   To the best of its ability, the college will provide the accused, in
               advance of the hearing, with all information to be presented at the
               hearing.

           •   The college will inform the accused in writing of the outcome of an
               institutional disciplinary proceeding, including the outcome of any
               appeal.

           •   The college will inform the accused of available services including
               but not limited to: access to services from the counseling office,
               voluntary residence hall relocation when available, and consultation
               with an administrator regarding academic support services and
               referrals to community resources when appropriate.

       248.    Notably, despite numerous references to “disciplinary procedures” and “guidelines

established in the Code of Conduct,” there are no relevant procedures or guidelines in the Code of

Conduct (which is contained within the Student Handbook), nor anywhere else that such

information might be expected to be posted, such as on Dordt’s Title IX website.

       249.    Thus, Dordt’s policies fail to set forth: (i) a clear statement of the relevant

procedures; (ii) each type of disciplinary proceeding used by the institution; (iii) the steps,

anticipated timelines, and decision-making process for each type of disciplinary proceeding; (iv)

how the institution determines which type of proceeding to use based on the circumstances of an

allegation of dating violence, domestic violence, sexual assault or stalking; (v) the standard of

evidence to be applied to disciplinary proceedings; and (vi) respondents’ ability to select an advisor

of their choosing, without limitation.

       250.    Moreover, in the “Definitions” section of Dordt’s Campus Sexual Assault/Rape

Policy, as contained within Dordt’s Clery Report, “Consent” is defined as follows:

               Consent: Dordt College remains firm in its position, based on its
               biblical beliefs, that the only appropriate and permissible context in
               which sexual intimacy may be expressed as overt sexual activity is
               in the marriage partnership of husband and wife and expects that all
               members of the campus community will live in accordance with this
               policy . . . . It is in the context of what constitutes sexual assault that
               all members of the community are expected to understand the
                                                   56

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 56 of 94
               definition of consent, and that sexual assault can be committed by
               strangers, acquaintances and spouses, as well as casual and long-
               term dating partners.

       251.    The Sexual Assault/Rape Policy also states, “A person who is drunk or has passed

out cannot be assumed to give consent.” In that regard, Dordt apparently draws no distinction

between the mere consumption of alcohol and incapacitation occasioned by alcohol.

               B. Dordt Failed to Follow Its (Few) Published Rules and
                  Procedures.

       252.    Compounding Dordt’s failure to establish, maintain, and publish adequate policies

and procedures for the adjudication of sexual misconduct claims, Dordt also failed to comply with

what few protections and guidelines it purported to provide to Plaintiff.

       253.    By way of example, and not limitation, in Dordt’s “Responsibilities of Dordt

College Toward the Accused,” Dordt promises to:

           a. “inform the accused of the institution's disciplinary process.” Plaintiff was never

               informed of the clear steps and procedures for his disciplinary process.

           b. “inform the accused that they may request an advocate on their behalf.” Plaintiff

               was never informed that he had a right to an advocate/advisor.

           c. permit the accused student to select an advocate who is “a member of the college

               community.”8 In Howard Wilson’s April 2018 emails to Plaintiff, he expressly

               denied Plaintiff’s choice of a current student as an advisor, without explanation.

           d. “provide the accused, in advance of the hearing, with all information to be presented

               at the hearing.”    Plaintiff was deliberately kept in the dark throughout the




8
  The policy actually requires the advisor to be a member of the college community, in direct
contravention to federal regulations, which prohibit such limitations.
                                                57

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 57 of 94
              disciplinary process, and was made to attend a hearing on twenty-four hours’ notice

              with no access to the information to be presented at the hearing.

       254.   In addition, the Appeal Document that Wilson gave Plaintiff along with the

Decision Letter conflicted with numerous provisions in the Student Handbook regarding how

appeals are handled. By way of example, and not limitation:

          a. The Appeal Document directed Plaintiff to file his notice of appeal with the Title

              IX coordinator within seven days. The Student Handbook (i) does not provide a

              seven day deadline for appeals, and (ii) directs appeals to be submitted to the

              provost, not the Title IX coordinator. (Handbook at 66).

          b. According to the Appeal Document, the first step in the appeal process is for the

              Title IX coordinator to “review the process and decision and determine whether

              further review is warranted.”         The Student Handbook states that “The

              administrator/committee of the next higher level of discipline will review the action

              of the previous level administrator/committee.” (Handbook at 66) (emphasis

              added).

          c. According to the Appeal Document, the appeal goes to an Appeals Committee only

              if the Title IX coordinator first determines the matter may be reviewed. The Student

              Handbook indicates students may appeal as of right, and contains no provision for

              the Title IX coordinator to make such a decision.

          d. According to the Appeal Document, the Appeals Committee is comprised of “one

              staff member, one faculty member, one student, and one trustee” along with the

              Title IX coordinator.    The Student Handbook does not include the Title IX

              coordinator in the Appeals Committee. (Handbook at 66).



                                               58

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 58 of 94
          e. Wilson responded to Plaintiff’s appeal submission: “the deadline for your appeal

             has passed, as of Friday, April 13 at 5:00 p.m.” Neither the Appeal Document nor

             the Student Handbook make any reference to a 5:00 p.m. deadline.

      255.   Dordt also failed to abide by certain promises in the Student Handbook. According

to the Handbook:

          a. “In all situations, the college's goal is to treat the student who reports misconduct

             with sensitivity and fairness, while also ensuring the accused individual receives

             due process if any disciplinary action is to be imposed.” (Handbook at 27). Plaintiff

             was not provided any true notice of the allegations against him, nor any time to

             prepare a defense, nor access to the investigative materials relied upon by the

             decision-maker, nor a reasonable opportunity to present a defense or have his

             arguments heard prior to adjudication, before a neutral arbiter. As such, Plaintiff

             was blatantly and egregiously denied due process.

          b. “[T]he college's goal is to treat the student who reports misconduct with sensitivity

             and fairness, while also ensuring the accused individual receives fair treatment if

             any disciplinary action is to be imposed.” (Handbook at 31). Plaintiff did not

             receive fair treatment, as Defendants discriminated against him based on his gender,

             and denied him a thorough, impartial, and fundamentally fair process.

          c. “For complaints against other students, the Student Handbook shall govern the

             complaint, investigation, and adjudication process.”        In reality, the Student

             Handbook contains no provisions for the investigation and adjudication of student-

             on-student complaints.




                                               59

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 59 of 94
            d. “Dordt College is committed to nondiscrimination on the basis of . . . gender, . . . in

               the administration of its admissions, education, and employment policies . . . .”

               (Handbook at 21). In the instant case, Plaintiff was discriminated against based

               upon and motivated by his gender.

            e. The sanction of dismissal will be “[a]dministered by the Student Life Committee.”

               According to the Decision Letter, Defendant Wilson, acting alone, made the

               determination to dismiss Plaintiff, stating “my decision . . . is that [John Doe] will

               be dismissed from Dordt College immediately.”

       256.    In sum, not only were Dordt’s policies deficient under the relevant federal

guidelines, Dordt also failed to abide by its own policies in investigating and adjudicating the

claims against Plaintiff.

               C. Dordt Failed to Provide Plaintiff with a Fair, Impartial,
                  Equitable Disciplinary Process.

       257.    As described in detail above, Dordt failed to establish, maintain, publish, and

implement the requisite policies and procedures for the fair and equitable treatment of Title IX

complaints.

       258.    In addition, Dordt failed to comply with OCR’s September 2017 updated Title IX

guidance.

       259.    In accordance with the 2017 Q&A, once a school “decides to open an investigation

that may lead to disciplinary action against the responding party, [the] school should provide

written notice to the responding party of the allegations constituting a potential violation of the

school’s sexual misconduct policy, including sufficient details and with sufficient time to prepare

a response before any initial interview.” Id. at 4 (emphasis added).




                                                 60

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 60 of 94
          260.   In the instant case, Plaintiff was physically detained for an interview with no notice

whatsoever, and Defendants Buteyn and Taylor expressly refused to disclose the allegations

against Plaintiff prior to (or during) their first meeting.

          261.   According to the 2017 Q&A, respondents must be notified in writing of “the

identities of the parties involved, the specific section of the code of conduct allegedly violated, the

precise conduct allegedly constituting the potential violation, and the date and location of the

alleged incident.” Ibid.

          262.   In the instant case, Plaintiff’s only “notice” of the charges against him was the April

5, 2018 hearing notice that provided nothing but a list of three potential code violations and a

hearing time set for the next day. The notice did not contain: party names, factual allegations, or

date/location of alleged incident.

          263.   The 2017 Q&A also directs that “[e]ach party should receive written notice in

advance of any interview or hearing with sufficient time to prepare for meaningful participation.”

(emphasis added).

          264.   As stated above, Plaintiff was given no notice for his initial interview with Taylor

and Buteyn. Plaintiff was given only one day’s notice for his hearing before the Student Life

Committee. Plaintiff was given no option to request an extension and was never informed of the

precise factual allegations against him.

          265.   Finally, the 2017 Q&A notes that “[t]he investigation should result in a written

report summarizing the relevant exculpatory and inculpatory evidence. The reporting and

responding parties and appropriate officials must have timely and equal access to any information

that will be used during informal and formal disciplinary meetings and hearings.” (emphasis

added).



                                                   61

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 61 of 94
           a. Plaintiff was never notified of the existence of an investigation report, and was not

              provided access to such a report before his hearing.

           b. To the extent the Decision Letter purportedly summarized the Investigative Report,

              such report apparently contained no acknowledgment or analysis of exculpatory

              evidence, including the fact that Plaintiff had consumed more alcohol than Roe,

              that Roe poured her own drinks, that Roe initiated the activity in front of a witness,

              and that Roe verbally, affirmatively indicated she wanted to have intercourse.

       266.   Essentially, Plaintiff was presumed guilty from the start as a male accused, and was

made to submit to a disciplinary process in which Dordt:

           a. failed to provide timely notice of the allegations/charges against him;

           b. failed to provide timely notice of an adjudicatory hearing;

           c. failed to provide access to information gathered by investigators and relied upon by

              Defendant Wilson in adjudicating the claims against Plaintiff;

           d. failed to provide Plaintiff a meaningful opportunity to be heard, as Wilson had

              plainly drafted the Decision Letter prior to Plaintiff’s “hearing”;

           e. failed to provide Plaintiff a meaningful opportunity to be heard, as he was not

              permitted to submit questions for his accuser or to call witnesses at his hearing;

           f. applied blatant gender stereotypes in deciding to prosecute and find Plaintiff

              responsible, including the presumption that male students are responsible for

              gaining consent of female students, even where the female student in this case

              initiated the sexual activity




                                               62

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 62 of 94
           g. applied blatant gender stereotypes in determining that Roe’s consumption of

               alcohol resulted in her incapacity to consent, whereas Plaintiff’s consumption of

               alcohol did not;

           h. imposed an unduly harsh sanction that was not tailored to the needs of the case;

           i. imposed the sanction of dismissal before Plaintiff’s appeal was decided, improperly

               separating Plaintiff from his education and preventing his timely graduation before

               the sanction was final;

           j. routinely and deliberately misinformed Plaintiff of his rights throughout the

               process; and

           k. summarily denied Plaintiff’s well-founded appeal.

       267.    Defendants’ actions, collectively and individually, deprived Plaintiff of due process

and a fair and equitable disciplinary proceeding.

   IV. PLAINTIFF’S DAMAGES.

       268.    As a result of Defendants’ unlawful, gender-biased, improper conduct, Plaintiff was

subjected to a disciplinary process that failed to comport with Dordt’s promises to Plaintiff as an

enrolled student, and deprived Plaintiff of any semblance of due process or fundamental fairness.

       269.    As a result of Dordt’s unlawful, gender-biased and fundamentally unfair

disciplinary process, Plaintiff was summarily dismissed from Dordt just weeks before he was set

to graduate, denying him the timely conferral of a degree he had earned through four years of

diligent work and unjustly enriching the school by virtue of Plaintiff’s tuition payments for courses

for which he was not given credit.

       270.    As a result of Defendants’ biased, unlawful, and improper conduct, Plaintiff has

been falsely labeled as a perpetrator of sexual assault.



                                                 63

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 63 of 94
       271.    As a result of Defendants’ biased, unlawful, and improper conduct, Plaintiff’s

academic/disciplinary file is now marred by a false and baseless finding of sexual assault and a

dismissal.

       272.    As a result of Defendants’ biased, unlawful, and improper conduct, Plaintiff will

have to disclose to any future educational institution or professional program, licensing authority,

or job that he applies to that he was found responsible for committing a sexual assault, conduct

which carries a particularly harmful and overwhelming stigma in today’s social and political

climate.

       273.    As a result of Defendants’ biased, unlawful and improper conduct, Plaintiff’s

education and career path have been derailed, resulting in considerable economic and other harm.

       274.    As a result of Defendants’ biased, unlawful and improper retaliation, Plaintiff was

further prohibited from full readmission to Dordt and forced to expend additional sums of money

to complete his degree and forfeit a considerable tuition credit.

       275.    As a result of Defendants’ unlawful and improper conduct, Plaintiff was subjected

to a gender-biased, fundamentally unfair investigation and adjudication process which destroyed

his reputation, precluded him from receiving the education he was promised by virtue of his

enrollment at Dordt, and has impacted and will permanently impact his education and career

prospects.

       276.    As a result of Defendants’ biased, unlawful, improper conduct, Plaintiff has

suffered and will continue to suffer reputational harm, mental pain and anguish, emotional distress,

ridicule, fear, persecution, pecuniary harm, deprivation of his education and damage to his

education and career prospects.




                                                 64

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 64 of 94
                        AS AND FOR A FIRST CAUSE OF ACTION
    Violation of Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681 et seq.-
                                      Erroneous Outcome
                             (Against Defendant Dordt University)

        277.    Plaintiff John Doe repeats and re-alleges each and every allegation above as if fully

set forth herein.

        278.    Title IX of the Education Amendments of 1972 provides, in relevant part: “No

person in the United States shall, on the basis of sex, be excluded from participation in, be denied

the benefits of, or be subjected to discrimination under any education program or activity receiving

Federal financial assistance.” 20 U.S.C. § 1681(a).

        279.    Title IX of the Education Amendments of 1972 applies to all public and private

educational institutions that receive federal funding, including Defendant Dordt University.

        280.    Title IX is enforceable through a private right of action.

        281.    Both the Department of Education and the Department of Justice have promulgated

regulations under Title IX that require a school to “adopt and publish grievance procedures

providing for the prompt and equitable resolution of student…complaints alleging any action

which would be prohibited by” Title IX or regulations thereunder. 34 C.F.R. § 106.8(b) (2018);

28 C.F.R. § 54.135(b) (2018).

        282.    The “prompt and equitable” procedures that a school must implement include, at a

minimum: “[n]otice . . . of the procedure, including where complaints may be filed; Application

of the procedure to complaints alleging harassment” and “[a]dequate, reliable, and impartial

investigation of complaints, including the opportunity to present witnesses and other evidence.”

Dep’t of Ed., Office for Civ. Rights, Revised Sexual Harassment Guidance: Harassment of

Students by School Employees, Other Students, or Third Parties -- Title IX (Jan. 19, 2001), at 20

(emphasis added).

                                                 65

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 65 of 94
       283.    To succeed on an erroneous outcome claim under Title IX, a plaintiff must

demonstrate: (1) a flawed proceeding, which (2) led to an erroneous outcome; and (3) gender was

a motivating factor.

       284.    An erroneous outcome occurred in this case because Plaintiff was subjected to a

blatantly flawed proceeding and erroneously found to be responsible for sexual assault which he

did not commit, and gender was a motivating factor behind this erroneous outcome.

       285.    The proceedings were flawed and caused an erroneous outcome because, by way

of example and not limitation:

           a. Defendants failed to maintain, publish and/or disseminate proper procedures for the

               investigation and adjudication of Title IX complaints;

           b. Dordt’s policies failed to set forth a timeline or standard of evidence to be utilized

               in the Title IX process;

           c. Defendants failed to give Plaintiff timely advance notice of his first interview with

               Taylor and Buteyn, instead physically detaining Plaintiff while he was engaging in

               TA work in his professor’s office;

           d. Defendants failed to provide notice of the allegations against Plaintiff prior to his

               interview with Taylor and Buteyn;

           e. Defendants failed to notify Plaintiff that he was entitled to have an advisor of his

               choosing at all relevant meetings;

           f. Defendants failed to provide Plaintiff adequate notice of, and time to prepare for,

               his hearing before the Student Life Committee;




                                                66

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 66 of 94
    g. Defendants failed to provide Plaintiff advance notice of the identities of the

       members of the Student Life Committee or an opportunity to object to their

       participation on the basis of bias or conflict;

    h. Defendants failed to provide Plaintiff with access to any information gathered

       during the investigation (and relied upon by Wilson in reaching his conclusions);

    i. On information and belief, Defendants’ Investigation Report failed to include and

       synthesize all available evidence, including exculpatory evidence;

    j. Defendants never provided Plaintiff with a specific statement of the factual claims

       against him;

    k. Defendants precluded Plaintiff from asking or submitting questions to be asked of

       the complainant, including any cross-examination;

    l. Defendants subjected Plaintiff to a hearing before an untrained, tainted/biased

       Committee, including one of Plaintiff’s former TA students;

    m. Defendants subjected Plaintiff to a sham hearing, as evidenced by the fact that

       Wilson had a four-page, typed report ready within minutes of the end of the hearing,

       stating unequivocally that Wilson alone—not the Student Life Committee—

       determined Plaintiff’s guilt and sanction based upon the Investigation Report,

       which Dordt withheld from Plaintiff;

    n. Defendants failed to set forth, in writing, the standard of evidence to be applied in

       the adjudication of Roe’s claims, and failed to properly apply the minimum required

       standard – preponderance of the evidence;




                                         67

Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 67 of 94
    o. Defendants ignored all exculpatory evidence and relied primarily on gender

       stereotypes and presumptions about sex, gender, and female sexual autonomy in

       adjudicating Roe’s claims, rather than looking at the facts of the case;

    p. Defendants failed to weigh and consider all relevant evidence, including the fact

       that Plaintiff consumed more alcohol than Roe, Roe served herself, Roe declined

       an opportunity to leave with her friend and elected to stay with Plaintiff, and Roe

       initiated the sexual activity;

    q. Defendants found Plaintiff responsible for numerous violations based upon the

       same alleged act, improperly compounding his record;

    r. Defendants prosecuted and found Plaintiff responsible for sexual assault based

       upon having sex with Roe while Roe was intoxicated, but declined to investigate

       Roe for having sex with Plaintiff while Plaintiff was intoxicated;

    s. Defendants imposed an unduly harsh and unwarranted sanction;

    t. Defendants improperly imposed Plaintiff’s sanction of dismissal while his appeal

       was pending, separating him from his education before the decision was final;

    u. Defendants improperly delayed consideration of Plaintiff’s appeal for nearly a

       month, until after Commencement, ensuring that Plaintiff would not timely

       graduate with the rest of his class;

    v. Defendants provided Plaintiff with false/contradictory information about the

       Appeals process, which injected additional and improper levels of review, whereby

       Defendant Wilson designated himself as the gatekeeper for submitting Plaintiff’s

       appeal to the Appeals Committee;




                                         68

Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 68 of 94
           w. Defendants routinely, improperly denied Plaintiff his choice of advisor, first

              rejecting Plaintiff’s choice of a current student, and then rejecting Plaintiff’s choice

              of an attorney;

           x. Defendants improperly stated Plaintiff was not entitled to an advisor during a

              meeting to discuss his Title IX appeal, in direct contravention to federal regulations;

           y. Defendants withheld the identities of the Appeals Committee and did not provide

              Plaintiff any opportunity to object to their participation for bias or conflict; and

           z. Defendants summarily rejected Plaintiff’s appeal without rationale or explanation.

       286.   Particular circumstances suggest that gender bias was a motivating factor behind

the flawed proceedings, erroneous findings and/or the decision to impose unduly harsh discipline

upon Plaintiff. These circumstances include, by way of example and not limitation:

           a. The pressure imposed by OCR and the DCL to aggressively pursue complaints of

              sexual harassment and assault by or on behalf of female students against male

              respondents, or else risk the loss of federal funding;

           b. Dordt’s blatant incorporation of gender stereotypes into its policies, including the

              very definitions of abuse, which repeatedly and expressly designate victims as

              female and assailants as male;

           c. Dordt’s blatant incorporation of gender stereotypes into its policies, wherein

              statistics and resources are specifically geared towards female victims, and no

              similar provisions are made for male victims;

           d. Dordt faculty’s statements that sexual assault occurs when male students

              “schmooze” female students;




                                                69

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 69 of 94
           e. Dordt’s patent embrace of gender-normative behavior and gender-based sexual

               roles, including the prohibition of homosexuality and transgenderism, and, on

               information and belief, the reinforcement of complementarianism;

           f. Dordt’s prosecution of Plaintiff and its refusal to investigate Roe for engaging in

               identical behavior – consuming alcohol and having sex with another student who

               consumed alcohol;

           g. Defendants’ reliance on gender stereotypes in reaching the Finding of

               responsibility, placing all responsibility for gaining consent to sexual activity on

               the male student, despite evidence that Roe initiated the activity and that both

               parties were drunk;

           h. Defendants’ reliance on gender stereotypes in reaching the Finding of

               responsibility, wherein the Decision Letter repeatedly referred to Roe as “the

               female” rather than “complainant,” and stated that Plaintiff was responsible

               because he was “aware of the female’s condition;”

           i. Defendants’ insistence on interrogating Plaintiff, the male accused, without notice

               or an advisor, whereas, on information and belief, Roe was permitted advisors

               throughout the process;

           j. Defendants’ withholding of all evidence and all information regarding

               investigatory steps from Plaintiff, whereas, on information and belief, Roe was

               provided access to such information;9




9
  Dordt’s relevant policy states, “[t]he complainant will be kept informed about the progress of the
investigation.”
                                                70

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 70 of 94
           k. Defendant’s presumption that Roe’s claims were true, as evidenced by the summary

               information in the Decision Letter, wherein Roe’s claims were stated as fact and

               Plaintiff’s statements were referred to as “claims;” and

           l. Defendants’ swift and summary actions to hold Plaintiff responsible and punish

               him to the utmost, while completely and entirely refusing to address Roe’s own

               violations of the Policy.

       287.    On information and belief, Dordt’s mishandling of Roe’s complaint was informed

by institutional, systemic gender bias, as well as external pressure from the United States

Department of Education, under a threat of rescission of federal funds.

       288.    On information and belief, Dordt is in possession of disciplinary records and

statistics that show disproportionate enforcement of the conduct policy against male students.

       289.    Based on the foregoing, Plaintiff was subjected to a biased, prejudiced and

explicitly unfair process in violation of Title IX.

       290.    This unlawful discrimination in violation of Title IX caused Plaintiff to sustain

substantial injury, damage, and loss, including, without limitation, emotional distress,

psychological damages, loss of education, loss of future educational and career opportunities,

reputational damages, economic injuries and other direct and consequential damages.

       291.    As a result, Plaintiff is entitled to damages in an amount to be determined at trial,

plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements, as well as injunctive

relief directing Dordt to: (i) reverse the outcome, findings, and sanction regarding Jane Roe’s

complaint; (ii) expunge Plaintiff’s disciplinary record; (iii) remove any record of Plaintiff’s

dismissal from his educational file; (iv) permanently destroy any record of Jane Roe’s complaint;




                                                  71

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 71 of 94
(v) award Plaintiff’s degree retroactively to June 2018;10 (vi) remove the notation on Plaintiff’s

transcript indicating incompletion of his final semester courses, and update all relevant records to

reflect a degree conferral date of June 2018; and (vii) issue an update/correction to any third parties

to whom Plaintiff’s disciplinary record may have been disclosed.



                        AS AND FOR A SECOND CAUSE OF ACTION
      Violation of Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681 et seq.
                                     Selective Enforcement
                              (Against Defendant Dordt University)

         292.    Plaintiff John Doe repeats and realleges each and every allegation above as if fully

set forth herein.

         293.    Title IX of the Education Amendments of 1972 provides, in relevant part, that: “No

person in the United States shall, on the basis of sex, be excluded from participation in, be denied

the benefits of, or be subjected to discrimination under any education program or activity receiving

Federal financial assistance.”

         294.    Title IX of the Education Amendments of 1972 applies to all public and private

educational institutions that receive federal funding, including Defendant Dordt University.

         295.    Title IX is enforceable through a private right of action.

         296.    Both the Department of Education and the Department of Justice have promulgated

regulations under Title IX that require a school to “adopt and publish grievance procedures

providing for the prompt and equitable resolution of student…complaints alleging any action

which would be prohibited by” Title IX or regulations thereunder. 34 C.F.R. § 106.8(b) (2018);

28 C.F.R. § 54.135(b) (2018).




10
     As of the date of this submission, Plaintiff has completed his degree requirements.
                                                  72

       Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 72 of 94
       297.    The “prompt and equitable” procedures that a school must implement include, at a

minimum: “Notice . . . of the procedure, including where complaints may be filed; Application of

the procedure to complaints alleging harassment . . .; Adequate, reliable, and impartial

investigation of complaints, including the opportunity to present witnesses and other evidence;

Designated and reasonably prompt timeframes for the major stages of the complaint process;

Notice to the parties of the outcome of the complaint; and [a]n assurance that the school will take

steps to prevent recurrence of any harassment and to correct its discriminatory effects . . . .” Dep’t

of Ed., Office for Civ. Rights, Revised Sexual Harassment Guidance: Harassment of Students by

School Employees, Other Students, or Third Parties -- Title IX (Jan. 19, 2001), at 20.

       298.    According to the 2001 Guidance, schools are obligated under Title IX to make sure

that all employees involved in the conduct of the procedures have “adequate training as to what

conduct constitutes sexual harassment, which includes ‘alleged sexual assaults.’” Id. at 21.

       299.    To succeed on a selective enforcement claim, a plaintiff must demonstrate that

gender was a motivating factor in the decision to initiate a disciplinary action and/or the severity

of the punishment.

       300.    Selective enforcement occurred in this case because Plaintiff’s gender was a

motivating factor in both Dordt’s decision to initiate proceedings and in the implementation of the

unduly harsh sanction of dismissal just weeks before Plaintiff was set to graduate.

       301.    Plaintiff and Roe were similarly situated in that both students admitted to

consuming a similar amount of alcohol and having intercourse on the night in question.

       302.    Dordt selectively enforced its policies as between similarly situated male and

female students. By way of example and not limitation:




                                                 73

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 73 of 94
    a. Dordt’s own policies state that “Dordt College may proceed with disciplinary action

       even if the alleged complainant chooses not to participate or continue in the

       process.” The 2017 Q&A likewise directs that Dordt is obligated to investigate all

       potential incidents of sexual misconduct, regardless of whether the reporting

       student wishes to pursue a formal complaint. Thus, if Dordt believed consent to be

       an issue with respect to Plaintiff and Roe, Dordt was obligated to investigate

       whether either party committed a policy violation. Instead, Dordt solely initiated

       proceedings against Plaintiff for Plaintiff and Roe’s mutual sexual activity. Dordt

       also declined to investigate or prosecute Roe despite Plaintiff’s statements to

       Dordt’s Title IX employees that while Plaintiff was intoxicated, Roe repeatedly

       stuck her hand down his pants without prior consent.

    b. Despite the fact that Plaintiff and Roe both consumed similar amounts of alcohol,

       and despite the fact that Roe initiated sexual activity, and despite the fact that Roe

       verbally consented to intercourse, Defendants held Plaintiff responsible for gaining

       Roe’s consent, ignoring the facts of the case and instead relying on gender

       stereotypes.

    c. Throughout the proceedings, Roe’s consumption of alcohol was treated as a factor

       negating her consent, whereas Plaintiff’s consumption of alcohol was not even

       acknowledged.

    d. Roe was presumed credible from the start and Plaintiff was presumed guilty from

       the start, as evidenced by Taylor and Buteyn’s pointed questions to Plaintiff about

       whether he had “tried this before,” as well as the Decision Letter stating Roe’s

       allegations as fact, but referring to Plaintiff’s statements as “claims.”



                                         74

Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 74 of 94
             e. On information and belief, Dordt does not pursue disciplinary actions against

                 female students for violations of the alcohol and sexual conduct policies with the

                 same frequency and fervor as it does for male students with respect to the same

                 violations; and

             f. On information and belief, female students accused of/found responsible for

                 violations of the alcohol and sexual conduct policies are given fewer and less harsh

                 sanctions than male students accused of/found responsible for the same or

                 substantially similar violations.

          303.   Dordt also imposed an unduly harsh sanction, which was motivated by Plaintiff’s

gender.

          304.   As Dordt University President, Erik Hoekstra, stated, “There is no place on a

Christian college campus for sexual assault. . . . We take sexual assault very seriously at Dordt.”

In addition, Dordt’s policies make clear that Dordt views females as victims of sexual assault and

males as perpetrators of sexual assault, and seeks to utilize the disciplinary process to protect its

female students. Taken together, this means that Dordt imposes a particularly harsh penalty on

violations which it believes are exclusively committed by males, resulting in undue punishment

based on gender.

          305.   According to the Student Handbook, Dordt has four levels of discipline, and there

are no specific sanctions required for specific policy violations. (Handbook at 64–66). However,

Dordt provided no rationale for the imposition of the extremely harsh sanction of immediate

dismissal, which was imposed before Plaintiff’s appeal was decided—in other words, before the

finding was even final—and which functionally guaranteed that Plaintiff would not graduate on

time, even if he subsequently won his appeal.



                                                     75

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 75 of 94
           a. Dordt’s absolute lack of urgency in deciding Plaintiff’s appeal further evidences

                  Dordt’s sham process, whereby Dordt had no intention of giving Plaintiff’s appeal

                  a genuine and substantive review, and clearly intended to rubber-stamp the decision

                  from the start.

       306.       Particular circumstances suggest that gender bias was a motivating factor behind

Dordt’s selective enforcement of its policies. These circumstances include, by way of example and

not limitation:

           a. The pressure imposed by OCR and the DCL to aggressively pursue complaints of

                  sexual harassment and assault by or on behalf of female students against male

                  respondents, or else risk the loss of federal funding;

           b. Dordt’s blatant incorporation of gender stereotypes into its policies, including the

                  very definitions of abuse, which repeatedly and expressly designate victims as

                  female and assailants as male;

           c. Dordt’s blatant incorporation of gender stereotypes into its policies, wherein

                  statistics and resources are specifically geared towards female victims, and no

                  similar provisions are made for male victims;

           d. Dordt faculty’s statements that sexual assault occurs when male students

                  “schmooze” female students;

           e. Dordt’s patent embrace of gender-normative behavior and gender-based sexual

                  roles, including the prohibition of homosexuality and transgenderism, and, on

                  information and belief, the reinforcement of complementarianism;




                                                   76

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 76 of 94
           f. Dordt’s prosecution of Plaintiff and its refusal to investigate Roe for engaging in

              identical behavior – consuming alcohol and having sex with another student who

              consumed alcohol;

           g. Defendants’ reliance on gender stereotypes in reaching the Finding of

              responsibility, placing all responsibility for gaining consent to sexual activity on

              the male student, despite evidence that Roe initiated the activity and that both

              parties were drunk;

           h. Defendants’ reliance on gender stereotypes in reaching the Finding of

              responsibility, wherein the Decision Letter repeatedly referred to Roe as “the

              female” rather than “complainant,” and stated that Plaintiff was “aware of the

              female’s condition;”

           i. Defendants’ insistence on interrogating Plaintiff, the male accused, without notice

              or an advisor, whereas, on information and belief, Roe was permitted advisors

              throughout the process;

           j. Defendants’ withholding of all evidence and all information regarding

              investigatory steps from Plaintiff, whereas, on information and belief, Roe was

              provided access to such information;11

           k. Defendant’s presumption that Roe’s claims were true, as evidenced by the summary

              information in the Decision Letter, wherein Roe’s claims were stated as fact and

              Plaintiff’s statements were referred to as “claims;”




11
  Dordt’s relevant policy states, “[t]he complainant will be kept informed about the progress of
the investigation.”
                                               77

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 77 of 94
            l. Defendants’ swift and summary actions to hold Plaintiff responsible and punish

                him to the utmost, while completely and entirely refusing to address Roe’s own

                violation of the Policy;

        307.    Based on the foregoing, Dordt selectively enforced its policies based upon gender,

in violation of Title IX.

        308.    This unlawful discrimination in violation of Title IX caused Plaintiff to sustain

substantial injury, damage, and loss, including, without limitation, emotional distress,

psychological damages, loss of education, loss of future educational and career opportunities,

reputational damages, economic injuries and other direct and consequential damages.

        309.    As a result, Plaintiff is entitled to damages in an amount to be determined at trial,

plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements, as well as injunctive

relief directing Dordt to: (i) reverse the outcome, findings, and sanction regarding Jane Roe’s

complaint; (ii) expunge Plaintiff’s disciplinary record; (iii) remove any record of Plaintiff’s

dismissal from his educational file; (iv) permanently destroy any record of Jane Roe’s complaint;

(v) award Plaintiff’s degree retroactively to June 2018; (vi) remove the notation on Plaintiff’s

transcript indicating incompletion of his final semester courses, and update all relevant records to

reflect a degree conferral date of June 2018; and (vii) issue an update/correction to any third parties

to whom Plaintiff’s disciplinary record may have been disclosed.



                       AS AND FOR A THIRD CAUSE OF ACTION
    Violation of Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681 et seq.
                                         Retaliation
                            (Against Defendant Dordt University)

        310.    Plaintiff John Doe repeats and realleges each and every allegation above as if fully

set forth herein.

                                                  78

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 78 of 94
       311.    Title IX of the Education Amendments of 1972 provides, in relevant part, that: “No

person in the United States shall, on the basis of sex, be excluded from participation in, be denied

the benefits of, or be subjected to discrimination under any education program or activity receiving

Federal financial assistance.”

       312.    Title IX of the Education Amendments of 1972 applies to all public and private

educational institutions that receive federal funding, including Defendant Dordt University.

       313.    Title IX is enforceable through a private right of action.

       314.    As the Supreme Court has made clear, “[r]etaliation against a person because that

person has complained of sex discrimination is another form of intentional sex discrimination

encompassed by Title IX's private cause of action.” Jackson v. Birmingham Bd. of Educ., 544 U.S.

167, 173 (2005). “Indeed, if retaliation were not prohibited, Title IX's enforcement scheme would

unravel.” Id. at 180.

       315.    Filing a lawsuit for Title IX violations is considered a protected activity under Title

IX. See Ollier v. Sweetwater Union High Sch. Dist., 858 F. Supp. 2d 1093, 1113 (S.D. Cal.

2012) aff'd, 768 F.3d 843 (9th Cir. 2014).

       316.    In the instant case, Plaintiff John Doe, during his Title IX disciplinary process, hired

an attorney and communicated to Dordt that he planned to pursue legal action against Dordt.

Wilson confirmed this conversation in the same May 5, 2018 email wherein Wilson wrongly

asserted that Plaintiff was not entitled to his attorney advisor during the Title IX process.

       317.    Plaintiff’s conversation with Wilson about his intended litigation against Dordt

took place in the context of, and in conjunction with, Plaintiff’s Appeal, which expressly stated

that Dordt University violated Title IX throughout the disciplinary process.




                                                 79

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 79 of 94
        318.    Therefore, Dordt University was on notice that Plaintiff intended to pursue legal

action against Dordt for gender discrimination under Title IX.

        319.    When Plaintiff sought readmission to Dordt University, Defendants expressly,

directly, repeatedly, and unequivocally tied Plaintiff’s readmission to his decision to pursue legal

action against Dordt University for Title IX violations.

        320.    When Plaintiff refused to relinquish his right to sue Dordt, Dordt retaliated by

severely limiting his readmission, which forced Plaintiff to expel additional sums of money and

forfeit a considerable portion of his $8,000+ tuition credit.

        321.    This unlawful retaliation in violation of Title IX caused Plaintiff to sustain

economic injuries and other direct and consequential damages.

        322.    As a result, Plaintiff is entitled to damages in an amount to be determined at trial,

plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements.



                 AS AND FOR A FOURTH CAUSE OF ACTION
   Common Law Due Process: Fundamental Fairness in School Disciplinary Proceedings
                      (Against Defendant Dordt University)

        323.    Plaintiff John Doe repeats and realleges each and every allegation above as if fully

set forth herein.

        324.    Iowa state courts, and the United States Court of Appeals for the Eight Circuit,

recognize that private school students facing disciplinary actions, up to and including expulsion,

are entitled to a disciplinary process that: (i) adheres to the school’s established standards, and (ii)

is not arbitrary, unreasonable, or conducted in bad faith.          See Harvey v. Palmer Coll. of

Chiropractic, 363 N.W.2d 443, 444 (Iowa Ct. App. 1984) (“‘The requirements imposed by the

common law on private universities parallel those imposed by the due process clause on public



                                                  80

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 80 of 94
universities.’ . . . It is clear . . . that a private university may not expel a student arbitrarily,

unreasonably, or in bad faith.” (citations omitted)); see also Warren v. Drake Univ., 886 F.2d 200,

202 (8th Cir. 1989) (citing Harvey).

       325.    In the instant case, Dordt’s disciplinary process failed to conform to its established

procedures and was patently arbitrary, unreasonable, and conducted in bad faith.

       326.    As described in Section III, supra, Dordt violated numerous substantive and

procedural provisions of its policies in investigating and adjudicating Roe’s claims against

Plaintiff, as well as failing to investigate or adjudicate Plaintiff’s claims against Roe.

       327.    Moreover, Dordt entirely failed to provide Plaintiff with the “due process” and “fair

treatment” it specifically promised in the Student Handbook. By way of example, and not

limitation, Dordt:

           a. failed to provide Plaintiff timely notice (or any notice) of the specific allegations

               against him;

           b. failed to provide Plaintiff advance notice of his first investigative interview, instead

               physically detaining Plaintiff while he was engaged in TA work;

           c. failed to advise Plaintiff that he was entitled to an advisor of his choosing at all

               stages in the process, including informal meetings;

           d. denied Plaintiff’s choice of advisor, twice, without proper basis or explanation;

           e. on information and belief, failed to conduct a thorough and impartial investigation,

               including failing to seek/review exculpatory evidence, and failing to follow-up on

               Plaintiff’s disclosure that certain witnesses may have been biased and/or

               blackmailed by other witnesses on Roe’s behalf;




                                                  81

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 81 of 94
    f. failed to provide Plaintiff sufficient advance notice of an adjudicatory hearing to

       prepare his defense;

    g. failed to apprise Plaintiff of the existence of an Investigation Report;

    h. failed to provide Plaintiff access to information gathered by investigators and relied

       upon by Defendant Wilson in adjudicating the claims against him;

    i. withheld all evidence and witness identities from Plaintiff;

    j. withheld the identity of the Student Life Committee before the hearing, and utilized

       a biased/conflicted Committee member;

    k. failed to provide Plaintiff a meaningful opportunity to be heard before a neutral

       arbiter, as Wilson had plainly drafted the Decision Letter prior to Plaintiff’s

       “hearing”;

    l. failed to provide Plaintiff a meaningful opportunity to be heard, as he was not

       permitted to question (or submit questions for) his accuser or to call any witnesses

       at his hearing;

    m. failed to provide Plaintiff a meaningful opportunity to be heard, as Defendant

       Wilson plainly stated in writing that he personally made all decisions as to the

       finding and sanction based upon his personal judgment, rather than the Student Life

       Committee based upon a preponderance of the evidence, rendering the entire

       “hearing” process nothing but a sham intended to deceive Plaintiff;

    n. applied blatant gender stereotypes in deciding to prosecute and find Plaintiff

       responsible, including the presumption that male students are responsible for

       gaining consent of female students, even where the female student in this case

       initiated the sexual activity;



                                         82

Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 82 of 94
           o. applied blatant gender stereotypes in determining that Roe’s consumption of

               alcohol resulted in her incapacity to consent, whereas Plaintiff’s consumption of

               alcohol was ignored;

           p. imposed an unduly harsh sanction that was not tailored to the needs of the case;

           q. imposed the sanction of dismissal before Plaintiff’s appeal was decided, improperly

               separating Plaintiff from his education and preventing his timely graduation before

               the sanction was final;

           r. improperly delayed Plaintiff’s appeal for nearly a month, guaranteeing that Plaintiff

               would not complete his final courses and graduate on time;

           s. misinformed Plaintiff about the Appeals process, whereby Defendant Wilson

               improperly interfered with the entire process;

           t. routinely and deliberately misinformed Plaintiff of his rights throughout the process

               and attempted to delay, derail, and dismiss Plaintiff’s appeal;

           u. failed to apprise Plaintiff of the identities of the Student Appeals Committee, or

               provide any opportunity for Plaintiff to object on the basis of conflict or bias; and

           v. rubber-stamped Wilson’s initial Decision and Sanction, summarily denying

               Plaintiff’s well-founded appeal without providing any support or explanation.

       328.    Defendants’ overwhelming failure to conduct a thorough, fair, and impartial

investigation and adjudication of the claims against Plaintiff resulted in a Decision and Sanction

that were arbitrary, unreasonable, imposed in bad faith, not in compliance with Dordt’s published

policies, and ultimately deprived Plaintiff of due process to which he was entitled both by common

law and by Dordt’s own express promises.




                                                83

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 83 of 94
        329.    Plaintiff has an undeniably strong interest in his disciplinary and educational files,

and the timely conferral of his undergraduate degree.

        330.    Defendants’ arbitrary, unreasonable, unfair and inappropriate actions caused

Plaintiff to sustain substantial injury, damage, and loss, including, without limitation, emotional

distress, psychological damages, loss of education, loss of future educational and career

opportunities, reputational damages, economic injuries and other direct and consequential

damages.

        331.    As a result, Plaintiff is entitled to damages in an amount to be determined at trial,

plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements, as well as injunctive

relief directing Dordt to: (i) reverse the outcome, findings, and sanction regarding Jane Roe’s

complaint; (ii) expunge Plaintiff’s disciplinary record; (iii) remove any record of Plaintiff’s

dismissal from his educational file; (iv) permanently destroy any record of Jane Roe’s complaint;

(v) award Plaintiff’s degree retroactively to June 2018; (vi) remove the notation on Plaintiff’s

transcript indicating incompletion of his final semester courses, and update all relevant records to

reflect a degree conferral date of June 2018; and (vii) issue an update/correction to any third parties

to whom Plaintiff’s disciplinary record may have been disclosed.



                         AS AND FOR A FIFTH CAUSE OF ACTION
                                     Breach of Contract
                            (Against Defendant Dordt University)


        332.    Plaintiff John Doe repeats and re-alleges each and every allegation above as if fully

set forth herein.




                                                  84

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 84 of 94
       333.    Through the documents it publishes and provides to students, Dordt makes express

contractual commitments to students involved in the disciplinary process and/or the reporting of

potential violations of the student code of conduct.

       334.    At all times relevant hereto, a contractual relationship existed between Dordt

University and Plaintiff by virtue of Plaintiff’s enrollment at Dordt and as defined by and through

Dordt’s policies and procedures governing the student disciplinary system, as set forth in the

Student Handbook and Dordt’s other policy statements, including Dordt’s Clery Report.

       335.    Dordt’s Handbook recognizes this relationship, stating, “Students are entitled to all

the rights and protections enjoyed by members of the Dordt community and are subject to

obligations by virtue of this membership.” (Handbook at 51).

       336.    Iowa law recognizes that the relationship between a student and a college is

contractual in nature, and that the terms of the Student Handbook and other policies become part

of that contract. See generally Warren v. Drake Univ., 886 F.2d 200 (8th Cir. 1989).

       337.    Iowa law also recognizes an implied covenant of good faith and fair dealing in all

contracts. See Alta Vista Props., LLC v. Mauer Vision Ctr., PC, 855 N.W.2d 722, 730 (Iowa 2014).

       338.    Based on the aforementioned facts and circumstances, Dordt created express and

implied contracts when it offered, and Plaintiff accepted, admission to Dordt, and when Plaintiff

paid the required tuition and fees.

       339.    Throughout the Title IX process in this case, Defendants breached their contractual

obligations and the implied covenant of good faith and fair dealing by failing to abide by the

Handbook, as well as other policies published by Dordt.




                                                85

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 85 of 94
       340.       Dordt breached its agreement(s) with Plaintiff throughout the course of its

investigation and adjudication of Jane Roe’s complaint against Plaintiff. By way of example and

not limitation:

           a. Dordt failed to inform Plaintiff of the clear steps and procedures for his disciplinary

                  process;

           b. Dordt failed to inform Plaintiff that he had a right to an advocate/advisor before

                  submitting to his initial interview with Buteyn and Taylor;

           c. Dordt denied Plaintiff his choice of advisor, twice;

           d. Dordt withheld from Plaintiff all information and evidence to be presented at the

                  hearing;

           e. Dordt directed Plaintiff to file his notice of appeal with the Title IX coordinator

                  within seven days of the Decision;

           f. Dordt permitted the Title IX coordinator to review his own “process and decision

                  and determine whether further review is warranted;”

           g. Dordt required Plaintiff to jump through hoops in order to have his appeal heard,

                  and refused to forward Plaintiff’s appeal to the Appeals Committee until Defendant

                  Wilson determined to do so;

           h. Dordt permitted the Title IX coordinator to insert himself into the Appeals

                  Committee;

           i. Dordt imposed arbitrary deadlines for submission of Plaintiff’s appeal;

           j. Dordt deprived Plaintiff of due process and “fair treatment;”

           k. Dordt discriminated against Plaintiff based on his gender; and




                                                  86

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 86 of 94
           l. Dordt permitted the Title IX coordinator, instead of the Student Life Committee,

               to determine Plaintiff’s responsibility and assign his sanction.

       341.    In addition, Dordt breached the implied covenant of good faith and fair dealing by:

           a. consistently keeping Plaintiff in the dark as to the allegations and evidence against

               him, as well as Dordt’s procedures for investigating and adjudicating his case;

           b. providing Plaintiff with conflicting and contradictory information about the appeals

               process;

           c. giving Plaintiff little to no notice of mandatory meetings and hearings;

           d. imposing the sanction of dismissal while the appeal was pending and therefore

               before the outcome was final, knowing that Plaintiff was a second-semester senior,

               just weeks away from completing his coursework and earning his degree, and that

               such a sanction would guarantee that Plaintiff would not graduate on time, even if

               the finding was subsequently overturned;

           e. repeatedly attempting to derail Plaintiff’s appeal, and unnecessarily delaying

               Plaintiff’s appeal until after the close of the semester, guaranteeing that Plaintiff

               would not graduate on time regardless of the outcome of the appeal;

           f. repeatedly denying Plaintiff his choice of advisor; and

           g. taking on a hostile and adversarial tone and intentionally skewing all conversations

               and decisions against Plaintiff’s interest.

       342.    Taken together, Dordt’s actions and inactions constitute not only breach of the

contract with Plaintiff, but also breach of the covenant of good faith and fair dealing implied in

such contract(s).




                                                 87

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 87 of 94
        343.    As a result of the direct and foreseeable consequence of the foregoing breaches,

Plaintiff sustained damages, including, without limitation, emotional distress, psychological

damages, loss of education, loss of future educational and career opportunities, reputational

damages, economic injuries and other direct and consequential damages.

        344.    Plaintiff attempted to remediate these damages through his repeated pleas to Dordt

to overturn the faulty Finding and undue Sanction.

        345.    Thus, Plaintiff is entitled to damages in an amount to be determined at trial, plus

punitive damages, prejudgment interest, attorneys’ fees, expenses, costs and disbursements.

                         AS AND FOR A SIXTH CAUSE OF ACTION
                          Breach of Implied Contract/Quasi Contract
                             (Against Defendant Dordt University)

        346.    Plaintiff John Doe repeats and re-alleges each and every allegation above as if fully

set forth herein.

        347.    Plaintiff paid Dordt sums of money for his education, and in return, Dordt was to

provide Plaintiff with access to its undergraduate degree program and the issuance of his degree

upon the completion of his studies.

        348.    Plaintiff’s enrollment in, and attendance of, classes at Dordt created in Plaintiff an

expectation that he would be allowed to continue his course of study until he earned his degree

from Dordt, provided that he maintained satisfactory grades and complied with Dordt’s rules and

policies.

        349.    Accordingly, an implied or quasi-contractual relationship existed between Plaintiff

and Dordt under which each party owed the other certain duties.

        350.    Under the implied/quasi-contract between Plaintiff and Dordt, Dordt had a duty not

to dismiss or otherwise discipline Plaintiff arbitrarily, capriciously, maliciously, discriminatorily,


                                                 88

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 88 of 94
in bad faith or in violation of its posted policies and procedures.

        351.    As set forth in detail above, Dordt breached its obligations to Plaintiff.

        352.    As a direct and foreseeable consequence of the foregoing breaches, Plaintiff

sustained damages, including, without limitation, emotional distress, psychological damages, loss

of education, loss of future educational and career opportunities, reputational damages, economic

injuries and other direct and consequential damages.

        353.    Thus, Plaintiff is entitled to damages in an amount to be determined at trial, plus

punitive damages, prejudgment interest, attorneys’ fees, expenses, costs and disbursements.



                    AS AND FOR A SEVENTH CAUSE OF ACTION
                                       Negligence
         (Against Defendants Dordt University, Wilson, Taylor, Buteyn, and Olson)

        354.    Plaintiff John Doe repeats and re-alleges each and every allegation above as if fully

set forth herein.

        355.    To state a negligence claim, a plaintiff must show that the defendant owed the

plaintiff a duty; that the defendant breached such a duty; and that the breach was the proximate

cause of the injury.

        356.    Here, the Defendants formed a university-student relationship with Plaintiff and, in

light of their participation in the Title IX process and the express provisions of Dordt’s policies,

as well as federal laws, regulations, and guidelines, Defendants owed Plaintiff a duty to conduct

the disciplinary process with due care, to perform a thorough, impartial investigation/adjudication

free from bias or conflict, to have proper training in investigating and evaluating claims of sexual

misconduct, and to address potential sexual misconduct committed against Plaintiff.




                                                  89

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 89 of 94
       357.    In light of the relationship between Plaintiff and Dordt, and the individual

Defendants’ positions at Dordt, they had certain obligations with respect to the investigation and

adjudication of Title IX complaints, including obligations owed to students, including Plaintiff, as

to how they would treat students subject to a disciplinary procedure.

       358.    The foregoing duties were breached when Plaintiff did not receive the full

protection of the disciplinary process, and was subjected to a biased and prejudiced procedure, as

described fully above.

       359.    In light of Defendants’ deliberate, bad-faith failure to conduct a genuine

investigation, to apply the policies equally to Plaintiff and Roe, to provide Plaintiff with relevant

materials, notice, and opportunity to be heard, and to impose an appropriate Sanction, Defendants’

behavior was negligent.

       360.    Defendants’ actions display a rush to punish Plaintiff before he graduated, rather

than a genuine, unbiased search for the truth, constituting bad faith and negligence in light of the

severe and lasting harm resulting from their actions.

       361.    As a result of Defendants’ breach of their duties, Plaintiff suffered substantial harm

in the form of delayed educational opportunities, lost or postponed career opportunities and wages,

and reputational harm.

       362.    As a direct and proximate result of the above conduct, Plaintiff sustained damages,

including, without limitation, emotional distress, psychological damages, loss of education, loss

of future educational and career opportunities, reputational damages, economic injuries and other

direct and consequential damages.

       363.    Thus, Plaintiff is entitled to damages in an amount to be determined at trial, plus

punitive damages, prejudgment interest, attorneys’ fees, expenses, costs and disbursements.



                                                 90

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 90 of 94
                    AS AND FOR AN EIGHTH CAUSE OF ACTION
                                 Respondeat Superior
      (Against Defendants Dordt University and Dordt University Board of Trustees)

        364.    Plaintiff John Doe repeats and realleges each and every allegation above as if fully

set forth herein.

        365.    As the employer for Defendants Wilson, Taylor, Buteyn, and Olson, Dordt is

vicariously responsible for the negligent acts of its employees committed during the course of their

employment.

        366.    The Dordt University Board of Trustees oversees the organization and governance

of the University and is responsible for the overall operation of the University. Accordingly, the

Board is responsible for the negligent operation of the University, including the negligent and

wrongful investigation and adjudication of Title IX complaints.

        367.    As detailed above, the enforcement and fair and impartial investigation and

adjudication of student disciplinary matters are part of the regular employment duties of

Defendants Wilson, Taylor, Buteyn, and Olson.

        368.    As detailed above, Wilson, Taylor, Buteyn, and Olson breached their duty of care

to Plaintiff in the course of their employment and ordinary duties at Dordt, specifically, with regard

to their actions and inactions in selectively enforcing the Dordt’s policies and subjecting Plaintiff

to a biased, partial, defective, deficient, arbitrary and fundamentally unfair disciplinary process.

        369.    As detailed above, the foreseeable, direct and proximate result of Wilson, Taylor,

Buteyn, and Olson’s intentional and/or negligent behavior was that Plaintiff sustained substantial

injury, including, without limitation, loss of educational and career opportunities, reputational

harm, economic injuries and other direct and consequential damages.




                                                 91

      Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 91 of 94
          370.     As a result, Dordt University and the Board are liable to Plaintiff for the negligent

acts and omissions of Defendants Wilson, Taylor, Buteyn, and Olson under the principle of

respondeat superior.

          371.     Thus, Plaintiff is entitled to damages in an amount to be determined at trial, plus

punitive damages, prejudgment interest, attorneys’ fees, expenses, costs and disbursements.



                                         PRAYER FOR RELIEF

          WHEREFORE, for the foregoing reasons, Plaintiff demands judgment against

Defendants as follows:

    (i)          On the first cause of action for Violation of Title IX of the Education Amendments of
                 1972-erroneous outcome, a judgment against Dordt awarding Plaintiff damages in an
                 amount to be determined at trial, plus prejudgment interest, attorneys’ fees, expenses,
                 costs and disbursements, as well as injunctive relief directing Dordt to: (i) reverse the
                 outcome, findings, and sanction regarding Jane Roe’s complaint; (ii) expunge
                 Plaintiff’s disciplinary record; (iii) remove any record of Plaintiff’s dismissal from his
                 educational file; (iv) permanently destroy any record of Jane Roe’s complaint; (v)
                 award Plaintiff’s degree retroactively to June 2018; (vi) remove the notation on
                 Plaintiff’s transcript indicating incompletion of his final semester courses, and update
                 all relevant records to reflect a degree conferral date of June 2018; and (vii) issue an
                 update/correction to any third parties to whom Plaintiff’s disciplinary record may have
                 been disclosed;

    (ii)         On the second cause of action for Violation of Title IX of the Education Amendments
                 of 1972-selective enforcement, a judgment against Dordt awarding Plaintiff damages
                 in an amount to be determined at trial, plus prejudgment interest, attorneys’ fees,
                 expenses, costs and disbursements, as well as injunctive relief directing Dordt to: (i)
                 reverse the outcome, findings, and sanction regarding Jane Roe’s complaint; (ii)
                 expunge Plaintiff’s disciplinary record; (iii) remove any record of Plaintiff’s dismissal
                 from his educational file; (iv) permanently destroy any record of Jane Roe’s
                 complaint; (v) award Plaintiff’s degree retroactively to June 2018; (vi) remove the
                 notation on Plaintiff’s transcript indicating incompletion of his final semester courses,
                 and update all relevant records to reflect a degree conferral date of June 2018; and
                 (vii) issue an update/correction to any third parties to whom Plaintiff’s disciplinary
                 record may have been disclosed;

    (iii)        On the third cause of action for Violation of Title IX of the Education Amendments
                 of 1972-retaliation, a judgment against Dordt awarding Plaintiff damages in an


                                                      92

     Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 92 of 94
        amount to be determined at trial, plus prejudgment interest, attorneys’ fees, expenses,
        costs and disbursements.

(iv)    On the fourth cause of action for Common-law Due Process/Fundamental Fairness, a
        judgment against Dordt awarding Plaintiff damages in an amount to be determined at
        trial, plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements, as
        well as injunctive relief directing Dordt to: (i) reverse the outcome, findings, and
        sanction regarding Jane Roe’s complaint; (ii) expunge Plaintiff’s disciplinary record;
        (iii) remove any record of Plaintiff’s dismissal from his educational file; (iv)
        permanently destroy any record of Jane Roe’s complaint; (v) award Plaintiff’s degree
        retroactively to June 2018; (vi) remove the notation on Plaintiff’s transcript indicating
        incompletion of his final semester courses, and update all relevant records to reflect a
        degree conferral date of June 2018; and (vii) issue an update/correction to any third
        parties to whom Plaintiff’s disciplinary record may have been disclosed;

(v)     On the fifth cause of action for Breach of Contract, a judgment against Dordt awarding
        Plaintiff damages in an amount to be determined at trial, plus punitive damages,
        prejudgment interest, attorneys’ fees, expenses, costs and disbursements;

(vi)    On the sixth cause of action for Breach of Implied/Quasi-Contract, a judgment against
        Dordt awarding Plaintiff damages in an amount to be determined at trial, plus punitive
        damages, prejudgment interest, attorneys’ fees, expenses, costs and disbursements;

(vii)   On the seventh cause of action for Negligence, a judgment against Defendants
        Wilson, Taylor, Buteyn, and Olson, jointly and severally, in an amount to be
        determined at trial, plus punitive damages, prejudgment interest, attorneys’ fees,
        expenses, costs and disbursements;

(viii) On the eighth cause of action for Respondeat Superior, a judgment against Dordt and
       the Board of Trustees awarding Plaintiff damages in an amount to be determined at
       trial, plus punitive damages, prejudgment interest, attorneys’ fees, expenses, costs and
       disbursements;

(ix)    Equitable relief in the form of an order directing Defendants to: (i) reverse the
        outcome, findings, and sanction regarding Jane Roe’s complaint; (ii) expunge
        Plaintiff’s disciplinary record; (iii) remove any record of Plaintiff’s dismissal from
        his educational file; (iv) permanently destroy any record of Jane Roe’s complaint; (v)
        award Plaintiff’s degree retroactively to June 2018; (vi) remove the notation on
        Plaintiff’s transcript indicating incompletion of his final semester courses, and update
        all relevant records to reflect a degree conferral date of June 2018; and (vii) issue an
        update/correction to any third parties to whom Plaintiff’s disciplinary record may
        have been disclosed; and

(x)     Such other and further relief as the Court deems just and proper.




                                            93

 Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 93 of 94
                                       JURY DEMAND

     Plaintiff herein demands a trial by jury of all issues so triable in this matter.



Dated: New York, New York
       December 4, 2019

                                             Respectfully submitted,

                                             BABICH GOLDMAN, P.C.

                                             By: /s/ David Goldman
                                             David H. Goldmna, Esq.
                                             501 SW 7th Street, Suite J
                                             Des Moines, Iowa 50309
                                             (515) 309-6850
                                             dgoldman@babichgoldman.com

                                             and

                                             NESENOFF & MILTENBERG, LLP

                                             By:/s/ Andrew T. Miltenberg
                                             Andrew T. Miltenberg, Esq.
                                             Stuart Bernstein, Esq.
                                             Adrienne Levy, Esq.
                                             (Pro Hac Vice motions forthcoming)
                                             363 Seventh Avenue, Fifth Floor
                                             New York, New York 10001
                                             (212) 736-4500
                                             amiltenberg@nmllplaw.com
                                             sbernstein@nmllplaw.com
                                             alevy@nmllplaw.com




                                               94

    Case 5:19-cv-04082-CJW-KEM Document 1 Filed 12/05/19 Page 94 of 94
